        Case 1:17-cv-02989-AT Document 885-3 Filed 09/09/20 Page 1 of 56




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION


 DONNA CURLING, ET AL.,
 Plaintiffs,

 v.
                                              Civil Action No. 1:17-CV-2989-AT
 BRAD RAFFENSPERGER, ET AL.,
 Defendants.



               DECLARATION OF ANDREW W. APPEL
       IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION

       ANDREW W. APPEL, declares, under penalty of perjury, pursuant to 28

U.S.C. § 1746, that the following is true and correct:

1.     My name is Andrew W. Appel.

2.     I am the Eugene Higgins Professor of Computer Science at Princeton

University, where I have been on the faculty since 1986 and served as Department

Chair from 2009-2015. I have also served as Director of Undergraduate Studies,

Director of Graduate Studies, and Associate Chair in that department. I have

served as Editor in Chief of ACM Transactions on Programming Languages and

Systems, the leading journal in my field. In 1998 I was elected a Fellow of the




                                          1

ny-1984930 v3
        Case 1:17-cv-02989-AT Document 885-3 Filed 09/09/20 Page 2 of 56




Association for Computing Machinery, the leading scientific and professional

society in Computer Science.

3.     I previously provided a Declaration in support of the Curling Plaintiffs’

Reply in Support of their Motion for Preliminary Injunction on December 13, 2019

(Dkt. No. 681-3). My 2019 Declaration is attached as Exhibit A. I have reviewed

my 2019 Declaration and my previous findings and analyses remain the same;

accordingly, I incorporate by reference my prior Declaration in its entirety, subject

to the additional opinions I offer here.

4.     My background, qualifications, and professional affiliations were previously

identified in my 2019 Declaration and accompanying CV. I have over 40 years’

experience in computer science, and 15 years’ experience studying voting

machines and elections. I am not being compensated for my work related to this

matter. I expect that my expenses, if any, will be reimbursed.

5.     I previously commented on the Declaration of Juan E. Gilbert, submitted 13

November 2019 in my 2019 Declaration. My opinions regarding the shortcomings

of Mr. Gilbert’s initial analysis have not changed. In addition, I have read the

Supplemental Declaration of Juan E. Gilbert in this case, as well as the Declaration

of Jack Cobb, both submitted 26 August 2020.

Gilbert Supplemental Declaration



                                           2

ny-1984930 v3
        Case 1:17-cv-02989-AT Document 885-3 Filed 09/09/20 Page 3 of 56




6.     Professor Gilbert’s Supplemental Declaration attempts to address the question

of voter verification of votes cast on BMD systems, but his conclusions do not

address (nor dispute) the underlying vulnerabilities associated with the use of BMDs

as I understand them to be implemented in Georgia. Professor Gilbert does not

address any of my prior conclusions regarding the fundamental insecurities with

BMDs.

7.     In paragraph 7A, Professor Gilbert makes much of the fact that Georgia’s

State Election Board (“SEB”) has issued rules intended to require poll workers to

remind voters to review their votes before scanning them. Professor Gilbert cites to

recently published research from Kortum, Byrne, and Whitmore that suggests

reminders to voters to review their ballots.1

8.     But even Professors Kortum and Byrne and Ms. Whitmore acknowledge the

limitations of their own study: “it seems that the next logical question is ‘What can

be done to get people to take the time to examine their ballots in the first place?’

There are a number of possibilities, all of which would require additional research

in order to understand how efficacious they might be.”2 (page 16). And they




1
  Philip Kortum, Michael D. Byrne, Julie Whitmore, Voter Verification of BMD Ballots Is a
Two-Part Question: Can They? Mostly, They Can. Do They? Mostly, They Don’t (2020)
[hereafter Kortum et al.], available at https://arxiv.org/abs/2003.04997.
2
  Kortum et al., 16.
                                                   3

ny-1984930 v3
        Case 1:17-cv-02989-AT Document 885-3 Filed 09/09/20 Page 4 of 56




explicitly acknowledge the problem raised by Appel, DeMillo, and Stark,3 when they

write, “Of course, if such efforts are successful in getting most or all of the voters to

check their ballots, then we must also investigate how to effectively deal with people

finding errors and making sure that those are viewed not as human mistakes but as

warning signs of a potential malicious agent in a BMD.” 4 (page 16)

9.     That is: even if some voters detect that the BMD printed fraudulent votes onto

their ballot, there’s no effective remedy. That is the problem that Kortum, Byrne,

and Whitmore say “we must also investigate.”

10.    Importantly, Professor Gilbert does not address this more fundamental

problem. Even if a handful of voters in a precinct are able to detect an error, there

is no way to prove it and such detection provides no basis to invalidate an entire

election, even though the election potentially should be invalidated because of vote-

altering malware.

11.    In paragraph 12 of his Supplemental Declaration, Professor Gilbert also

reiterates his belief that risk-limiting audits (“RLAs”) could help detect the presence

of malware, but this conclusion ignores the shortcoming of RLAs when applied to

BMDs. RLAs depend on a trustworthy record of the vote expressed by the voter.



3
  Andrew W. Appel, Richard A. DeMillo, & Philip B. Stark, Ballot-marking devices (BMDs)
cannot assure the will of the voters (2019) [hereinafter Appel et. al.]. A copy of this research is
attached as Exhibit B to this Declaration.
4
  Kortum et al., 16.
                                                 4

ny-1984930 v3
           Case 1:17-cv-02989-AT Document 885-3 Filed 09/09/20 Page 5 of 56




When the source of the paper trail is susceptible to hacking, bugs, or other

malfunctions, as is the case with BMDs, it is not trustworthy. There simply is no

method for checking whether any errors in how BMDs record expressed votes

altered election outcomes.5

Cobb Declaration

12.       Mr. Cobb is an employee of the firm paid by the Secretary of State to conduct

testing of the BMD system for “Georgia-specific election criteria.” (Cobb Decl. ¶

6.) Mr. Cobb does not profess to be an expert in election security or in computer

security.

13.       In Paragraph 5 of his Declaration, Mr. Cobb mentions some testing performed

on the Dominion BMD system now used in Georgia, calling it a “security test.” Mr.

Cobb’s firm did not perform this testing, and he does not describe any specifics of

the certification and testing performed by SLI Compliance. Mr. Cobb references

standards developed by the Pennsylvania Department of State for “penetration

testing,” but it does not appear that Mr. Cobb’s firm has ever performed any

penetration testing of any elements of the Georgia BMD system. Mr. Cobb does not

point to any documentation that would show the scope, limitations, or any other

details of penetration testing performed on the Georgia BMD system (before or after

its deployment across the state), nor does he identify the results of such testing.

5
    Appel et al., 3, 8-9.
                                            5

ny-1984930 v3
        Case 1:17-cv-02989-AT Document 885-3 Filed 09/09/20 Page 6 of 56




14.    It is well understood in the cybersecurity industry that penetration testing,

even when properly conducted, can only demonstrate the presence of security

vulnerabilities. Penetration testing serves to exploit a system’s weaknesses in order

to improve security. However, penetration testing cannot demonstrate that a system

is free of vulnerabilities, as there may be numerous avenues of attack that are not

explored by even comprehensive penetration testing. In addition, penetration testing

cannot necessarily demonstrate whether a system has already been infected. This is

why penetration testing is used as only one component of a comprehensive risk

assessment system.

15.    In paragraphs 7 and 8, Mr. Cobb described the acceptance testing his firm

performed for Georgia in August 2019, and the use of a hash value to determine that

“the correct software” was installed at the time of acceptance. Such reliance on hash

values is severely misplaced. It is well understood in the cybersecurity industry that

fraudulent software can easily mimic legitimate software by displaying the same

hash code. Thus, the use of hash codes does not provide any assurance that the

correct software is installed.

16.    Based on my preliminary review of the certification report produced by Mr.

Cobb’s firm in August 2019,6 the testing performed by Pro V&V appears to have


6
 Pro V&V, Test Report Dominion Voting Systems D-Suite 5.5-A Voting System, Georgia State
Certification Testing, (Aug. 7, 2019) available at
https://sos.ga.gov/admin/uploads/Dominion_Test_Cert_Report.pdf
                                                 6

ny-1984930 v3
        Case 1:17-cv-02989-AT Document 885-3 Filed 09/09/20 Page 7 of 56




been limited in scope. The report does not represent itself as a security analysis and

the testing does not appear to have included any comprehensive security testing.

The accuracy and acceptance testing Mr. Cobb describes in Paragraphs 6 and 7 of

his Declaration are not a substitute for a full security assessment.

17.    There is clear consensus in the election security community that there are

many layers between “the application software that implements an election function

and the transistors inside the computers that ultimately carry out computations.” 7

Any one of these layers could serve as a vector for attack that could introduce

fraudulent vote-counting software. Based on my preliminary view of the findings

from Pro V&V, it does not appear that any of these layers underlying Georgia’s

BMD system were examined. At a minimum, if Pro V&V were to have set out to

assess the security of the BMD system, their examination would have included the

BIOS and operating-system layers; it would have included insider threats as well as

vulnerabilities to external hackers; it would have included a tool-based static

analysis of the software; and it would have included penetration testing with

a comprehensive description of which layers were attacked.

18.    Therefore, nothing in Mr. Cobb’s declaration or Professor Gilbert’s

supplemental declaration alter my previous conclusions: (1) the BMD system used


7
 National Academies of Sciences, Engineering, and Medicine (“NASEM”), Securing the Vote:
Protecting American Democracy (2018), pp. 89-90.
                                             7

ny-1984930 v3
        Case 1:17-cv-02989-AT Document 885-3 Filed 09/09/20 Page 8 of 56




in Georgia can be hacked to alter votes systematically before printing them onto the

paper ballot; (2) most voters will not notice such alteration; (3) if some voters do

notice an alteration, there is no effective remedy that election officials can provide8;

and (4) any such alteration cannot be corrected by a recount or random audit of the

paper ballots, because the fraudulent votes are already printed onto those ballots.




       I declare under penalty of the perjury laws of the State of Georgia and the

United States that the foregoing is true and correct and that this declaration was

executed _______________ in ___________________.




                                              ANDREW W. APPEL




8
  Voters who notice an error of this kind can be given the opportunity to recast their own ballots,
but voters who do not notice (which will be the majority of voters even in the most optimistic
scenarios in the scientific literature) cannot correct their “hacked” ballot. Therefore the remedy
is not effective.
                                                   8

ny-1984930 v3
Case 1:17-cv-02989-AT Document 885-3 Filed 09/09/20 Page 9 of 56




           EXHIBIT A
      Case
      Case1:17-cv-02989-AT
           1:17-cv-02989-AT Document
                            Document885-3
                                     681-3 Filed
                                           Filed09/09/20
                                                 12/16/19 Page
                                                          Page10  of10
                                                               1 of  56




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


 DONNA CURLING, ET AL.,
 Plaintiffs,

 v.
                                              Civil Action No. 1:17-CV-2989-AT
 BRAD RAFFENSPERGER, ET AL.,
 Defendants.



              DECLARATION OF ANDREW W. APPEL
      IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION

      ANDREW W. APPEL, declares, under penalty of perjury, pursuant to 28

U.S.C. § 1746, that the following is true and correct:

1.    My name is Andrew W. Appel.

2.    My background, qualifications, and professional affiliations are set forth in

my curriculum vitae, which is attached as Exhibit A. I have over 40 years’

experience in computer science, and 15 years’ experience studying voting

machines and elections.

3.    I am the Eugene Higgins Professor of Computer Science at Princeton

University, where I have been on the faculty since 1986 and served as Department

Chair from 2009-2015. I have also served as Director of Undergraduate Studies,

Director of Graduate Studies, and Associate Chair in that department. I have
                                          1
      Case
      Case1:17-cv-02989-AT
           1:17-cv-02989-AT Document
                            Document885-3
                                     681-3 Filed
                                           Filed09/09/20
                                                 12/16/19 Page
                                                          Page11  of10
                                                               2 of  56




served as Editor in Chief of ACM Transactions on Programming Languages and

Systems, the leading journal in my field. In 1998 I was elected a Fellow of the

Association for Computing Machinery, the leading scientific and professional

society in Computer Science.

4.    I received an A.B. (1981) from Princeton University summa cum laude in

Physics, and a PhD (1985) from Carnegie Mellon University in Computer Science.

5.    I have taught undergraduate and graduate courses at Princeton University in

programming, programming languages, software engineering, election machinery,

software verification, and formal methods.

6.    I have testified on election technology before the U.S. House of

Representatives (subcommittee on information technology, 2016), the New Jersey

legislature (several committees, on several occasions 2005-2018), the Superior

Court of New Jersey (Mercer County, 2009; Cumberland County, 2011), the New

York State Board of Elections (2019), the Freeholders of Mercer County (2017 and

2019) and Essex County (2019).

7.    I have published over 100 scientific articles and books, including many

papers on computer security and several papers on voting machines, election

technology, and election audits.

8.    I have served as a peer-review referee for the Usenix Electronic Voting

Technology workshop.


                                         2
      Case
      Case1:17-cv-02989-AT
           1:17-cv-02989-AT Document
                            Document885-3
                                     681-3 Filed
                                           Filed09/09/20
                                                 12/16/19 Page
                                                          Page12  of10
                                                               3 of  56




9.    I am not being compensated for my work related to this matter. I expect that

my expenses, if any, will be reimbursed.

10.    I have read the Declaration of Juan E. Gilbert in this case, dated 13

November 2019. His Declaration is remarkable for what he does not say.

11.    Between November 2018 and March 2019 I conducted a research

collaboration with Professor Rich DeMillo of Georgia Tech and Professor Philip

Stark of U.C. Berkeley, leading to the publication of our joint paper, “Ballot

Marking Devices (BMDs) cannot assure the will of the voters,” (by

Appel/DeMillo/Stark) released in April 2019. Our research analyzes the

consequences of an important study by DeMillo, Kadel, and Marks released

December 2018 entitled “What Voters are Asked to Verify Affects Ballot

Verification: A Quantitative Analysis of Voters' Memories of Their Ballots.”

12.   Professor Stark’s Declaration focuses on the scientific results of these two

papers. Professor Gilbert does not attempt to rebut the key findings of these

papers: BMD-marked ballots are not adequately voter-verified, and thus BMD-

for-all-voters elections are not secure.

13.   The DeMillo/Kadel/Marks paper describes two different studies, two

separate aspects of the same question. (1) Do voters review the ballot-cards

produced by BMDs before they insert those cards in the optical scanner? and

(2) How much can they remember about what contests were on the ballot?


                                           3
      Case
      Case1:17-cv-02989-AT
           1:17-cv-02989-AT Document
                            Document885-3
                                     681-3 Filed
                                           Filed09/09/20
                                                 12/16/19 Page
                                                          Page13  of10
                                                               4 of  56




Measurements of real voters in a real polling place in Tennessee answered question

1 as, “47% of voters are seen not to look at the paper at all, and the other 53% look

at the paper for an average of 3.9 seconds, even though there were 18 contests on

the ballot.” Interviews with those same voters outside the polling place showed

that the answer to question 2 is, “not very accurately.”

14.    In our April 2019 paper we analyze the consequences of Finding 1, that

most voters hardly examine the BMD-marked paper ballot at all. Finding 2 was

interesting but not consequential to our analysis.

15.   Our analysis asks: if few voters examine their BMD-marked paper ballots,

then what? Surely a few voters will examine their ballot, so that if the BMDs have

been hacked to steal 10% of the votes, and 10% of the voters carefully examine

their ballots, and half of those voters are not too timid to alert a pollworker when

they notice something wrong, then only 1 in 200 voters will alert a pollworker.

You might think, “these voters caught the BMD cheating red-handed, surely there

will be consequences!” But our analysis demonstrates that there can be no

consequences: the BMD will have succeeded in stealing many votes; election

officials cannot invalidate elections just because a few voters claimed their ballot

was wrongly marked.

16.    Professor Gilbert, in paragraph 63 of his Declaration, calls the

DeMillo/Kadel/Marks paper a “flawed” study, and all of his criticisms of it


                                          4
        Case
        Case1:17-cv-02989-AT
             1:17-cv-02989-AT Document
                              Document885-3
                                       681-3 Filed
                                             Filed09/09/20
                                                   12/16/19 Page
                                                            Page14  of10
                                                                 5 of  56




concern Finding 2. He does not address or dispute Finding 1 at all: most voters

don’t even look at the paper. It is Finding 1 that is most important, and on which

we based our further analysis.

17.       Some of Professor Gilbert’s own very recent research is motivated by exactly

these problems that the Appel/DeMillo/Stark paper and the DeMillo/Kadel/Marks

paper identified in Ballot-Marking Devices. In April 2019 he publicly proposed a

“ballot-marking verification protocol”1 and in May 2019 proposed a “transparent

interactive printing interface for voting.”2

18.      Both of Professor Gilbert’s new studies are premised on the existence of a

real problem with voter verification of BMD-marked ballots. Professor Gilbert

avoids criticizing Finding 1 of the DeMillo/Kadel/Marks paper, and he does not

address the Appel/DeMillo/Stark paper at all, even though this result is a central

point of Professor Stark’s Declaration, and Professor Gilbert does address other

points of that Declaration.

19.       These two of Professor Gilbert’s research projects have not yet produced

results that are usable in real elections, but they illustrate that he takes seriously the

problem that we identified with BMDs, and that he did not rebut in his declaration.


1
  Ballot Marking Verification Protocol, by Juan E. Gilbert, Ph.D.,
http://www.juangilbert.com/BallotMarkingVerificationProtocol.pdf The document is undated but I first saw it on
April 13, 2019.
2
  Transparent Interactive Printing Interface for Voting, by Juan E. Gilbert, Ph.D.,
https://hxr.cise.ufl.edu/PrimeIII/TIPI/TransparentInteractivePrintingInterfaceForVoting.pdf The document is
undated but I first saw a version of it on May 12, 2019.

                                                      5
           Case
           Case1:17-cv-02989-AT
                1:17-cv-02989-AT Document
                                 Document885-3
                                          681-3 Filed
                                                Filed09/09/20
                                                      12/16/19 Page
                                                               Page15  of10
                                                                    6 of  56




20.          This absence of rebuttal—from an expert demonstrably familiar with the

substance of both papers—speaks volumes. There is a real problem with BMD-

marked paper ballots: voters don’t inspect them, and if a voter says there’s an error,

there’s no way to prove it.

21.          In paragraphs 72-75, Professor Gilbert addresses the “Curling Plaintiffs’

Exhibit 4: Paper authored by Appel, DeMillo, and Stark.” In these paragraphs he

states that he disagrees with our policy conclusions (that voters who can hand-mark

an optical-scan paper ballot should be permitted to do so), but he does not say that

he disagrees with our scientific conclusion: “Risk-limiting audits of a trustworthy

paper trail can check whether errors in tabulating the votes as recorded altered

election outcomes, but there is no way to check whether errors in how BMDs record

expressed votes altered election outcomes. The outcomes of elections conducted on

current BMDs therefore cannot be confirmed by audits.”3

22.         In paragraph 59, Professor Gilbert is simply and obviously wrong. He is

responding to Professor Stark’s statement that “Bugs, misconfiguration, or malicious

hacking can cause the BMD to print something other than the selections the voter

made on the touchscreen or accessible interface. Hand-marked paper ballots do not

have that vulnerability.” Professor Gilbert writes, “This is simply not true.” But it

very simply is true, on the face of it. Bugs, etc. cannot cause a BMD to print wrong


3
    This is a direct quotation from the abstract of the paper.

                                                             6
       Case
       Case1:17-cv-02989-AT
            1:17-cv-02989-AT Document
                             Document885-3
                                      681-3 Filed
                                            Filed09/09/20
                                                  12/16/19 Page
                                                           Page16  of10
                                                                7 of  56




selections on a hand-marked paper ballot. Hand-marked paper ballots do not have

that vulnerability.

23.     In paragraph 61, Professor Gilbert writes, “I disagree with Dr. Stark that

hand-marked paper ballots are ‘strongly software independent.’ ” We can simply

look at the definition. Rivest defines4: “A voting system is software independent if

an undetected change or error in its software cannot cause an undetectable change

or error in an election outcome.” They define, “A voting system is strongly

software-independent if an undetected change or error in its software cannot cause

an undetectable change or error in an election outcome, and moreover, a detected

change or error in an election outcome (due to change or error in the software) can

be corrected without re-running the election.”

24.     Hand-marked paper ballots are software independent because no change or

error in software can affect what the voter marks on the paper, and no change or

error in software can affect what the human recounters or auditors see on the paper.

Professor Gilbert is simply wrong on this point.

25.     In paragraph 62 Professor Gilbert points out that badly designed paper ballots

can lead to substantial unintended undervoting by voters, as in Broward County,




4
 Rivest, Ronald L. "On the notion of ‘software independence’ in voting systems." Philosophical
Transactions of the Royal Society A: Mathematical, Physical and Engineering Sciences 366.1881 (2008):
3759-3767.

                                                  7
        Case
        Case1:17-cv-02989-AT
             1:17-cv-02989-AT Document
                              Document885-3
                                       681-3 Filed
                                             Filed09/09/20
                                                   12/16/19 Page
                                                            Page17  of10
                                                                 8 of  56




Florida. This is true; I’ve written about this myself.5 He neglects to mention that

badly designed touchscreen ballots can also lead to substantial unintended

undervoting, as in Sarasota, Florida.6 There are Federally recognized guidelines for

good ballot design;7 whether for hand-marked ballots or for BMD touchscreen

layout, election administrators would be wise to follow them.

26.      In paragraph 38 Professor Gilbert writes, “In theory, a scanner could be

programmed to reject an overvoted ballot…” This is more than just theory, it is the

practice in many states (e.g., New York) that use precinct-count optical scan of hand-

marked ballots. Voters are protected against overvote mistakes; BMDs have no

accuracy advantage in this respect.

27.     In paragraph 39 Professor Gilbert claims that BMDs have advantages in

“Auditability, Recounts, and Voter Intent”, but several of his specific examples are

inapposite or simply wrong.

28.     In paragraph 39A Professor Gilbert opines that hand-marked paper ballots

cannot be audited because some voters might make imperfect marks, but many states

can and do successfully perform audits of hand-marked paper ballots (Colorado,



5
  Florida is the Florida of Ballot-Design Mistakes, by Andrew W. Appel, November 14, 2018. https://freedom-to-
tinker.com/2018/11/14/florida-is-the-florida-of-ballot-design-mistakes/
6
  What Happened in Sarasota County? by David Jefferson, December 3, 2008. National Academy of Engineering:
https://www.nae.edu/19582/Bridge/VotingTechnologies/WhatHappenedinSarasotaCounty.aspx
7
  Effective Designs for the Administration of Federal Elections, Section 3: Optical scan ballots. U.S. Election
Assistance Commission, 2007.
https://www.eac.gov/assets/1/1/Effective%20Designs%20for%20the%20Administration%20of%20Federal%20Elec
tions%20-%20Optical%20Scan%20Ballots.pdf

                                                       8
      Case
      Case1:17-cv-02989-AT
           1:17-cv-02989-AT Document
                            Document885-3
                                     681-3 Filed
                                           Filed09/09/20
                                                 12/16/19 Page
                                                          Page18  of10
                                                               9 of  56




California, Ohio, Rhode Island, just to name a few of which I have personal

knowledge.)

29.   In Paragraph 39B he suggests that hand-marked paper ballots cannot be

recounted because some voters make imperfect marks, and he specifically names

Florida’s 2000 Presidential Election and the 2008 Minnesota Senate Race. But

Florida’s 2000 Presidential Election used punched cards, not optical-scan ballots;

punchcards are a grossly inferior technology and have no implication for the

auditability of paper ballots. The 2008 Minnesota Senate race was successfully

recounted; I wrote an analysis of that case at the time, showing that only a tiny

percentage of the paper ballots were ambiguously marked.

30.    In Paragraph 39C he writes, “Ambiguous marks cannot occur on a BMD: the

voter’s intent is clear in the ballot summary…” but completely ignores voter-intent

problems such as miscalibrated touchscreens and the fact that most voters do not

look at the ballot summary.

31.   In Paragraph 39F he speculates about future technology; even assuming his

speculation someday becomes relevant to what the State purchases and implements,

he has neglected to analyze the consequences of the fact that a QR-based audit trail

can also be hacked.

32.    BMD-marked paper ballots are insecure because:            BMDs, like any

computers, can be hacked (by alteration of their software program to cheat); if


                                         9
Case
Case 1:17-cv-02989-AT
     1:17-cv-02989-AT Document
                      Document 885-3
                               681-3 Filed
                                     Filed 09/09/20
                                           12/16/19 Page
                                                    Page 19
                                                         10 of
                                                            of 56
                                                               10
Case 1:17-cv-02989-AT Document 885-3 Filed 09/09/20 Page 20 of 56




            EXHIBIT B
Case
Case 1:17-cv-02989-AT
     1:17-cv-02989-AT Document
                      Document 885-3
                               619-10 Filed
                                       Filed09/09/20
                                             10/04/19 Page
                                                       Page21
                                                            1 of
                                                              of 56
                                                                 24




             EXHIBIT B
Case
Case 1:17-cv-02989-AT
     1:17-cv-02989-AT Document
                      Document 885-3
                               619-10 Filed
                                       Filed09/09/20
                                             10/04/19 Page
                                                       Page22
                                                            2 of
                                                              of 56
                                                                 24




                Ballot-marking devices (BMDs)
               cannot assure the will of the voters

                 Andrew W. Appel†                        Richard A. DeMillo†
                Princeton University                        Georgia Tech
                                     Philip B. Stark†
                               Univ. of California, Berkeley

                                         April 21, 2019



                                               Abstract

          Computers, including all modern voting systems, can be hacked and mispro-
      grammed. The scale and complexity of U.S. elections may require the use of
      computers to count ballots, but election integrity requires a paper-ballot voting
      system in which, regardless of how they are initially counted, ballots can be re-
      counted by hand to check whether election outcomes have been altered by buggy
      or hacked software. Furthermore, secure voting systems must be able to recover
      from any errors that might have occurred.
          However, paper ballots provide no assurance unless they accurately record the
      vote as the voter expresses it. Voters can express their intent by hand-marking
      a ballot with a pen, or using a computer called a ballot-marking device (BMD),
      which generally has a touchscreen and assistive interfaces. Voters can make mis-
      takes in expressing their intent in either technology, but only the BMD is also sub-
      ject to systematic error from computer hacking or bugs in the process of recording
      the vote on paper, after the voter has expressed it. A hacked BMD can print a vote
      on the paper ballot that differs from what the voter expressed, or can omit a vote
      that the voter expressed.
          It is not easy to check whether BMD output accurately reflects how one voted
      in every contest. Research shows that most voters do not review paper ballots
 †
     Authors are listed alphabetically; they contributed equally to this work.


                                                   1

              Electronic copy available at: https://ssrn.com/abstract=3375755
 Case
 Case 1:17-cv-02989-AT
      1:17-cv-02989-AT Document
                       Document 885-3
                                619-10 Filed
                                        Filed09/09/20
                                              10/04/19 Page
                                                        Page23
                                                             3 of
                                                               of 56
                                                                  24




      printed by BMDs, even when clearly instructed to check for errors. Furthermore,
      most voters who do review their ballots do not check carefully enough to notice
      errors that would change how their votes were counted. Finally, voters who detect
      BMD errors before casting their ballots, can correct only their own ballots, not
      systematic errors, bugs, or hacking. There is no action that a voter can take to
      demonstrate to election officials that a BMD altered their expressed votes, and
      thus no way voters can help deter, detect, contain, and correct computer hacking
      in elections. That is, not only is it inappropriate to rely on voters to check whether
      BMDs alter expressed votes, it doesn’t work.
          Risk-limiting audits of a trustworthy paper trail can check whether errors in
      tabulating the votes as recorded altered election outcomes, but there is no way to
      check whether errors in how BMDs record expressed votes altered election out-
      comes. The outcomes of elections conducted on current BMDs therefore cannot
      be confirmed by audits. This paper identifies two properties of voting systems,
      contestability and defensibility, that are necessary conditions for any audit to con-
      firm election outcomes. No commercially available EAC-certified BMD is con-
      testable or defensible.
          To reduce the risk that computers undetectably alter election results by
      printing erroneous votes on the official paper audit trail, the use of BMDs
      should be limited to voters who require assistive technology to vote indepen-
      dently.


     Elections for public office and on public questions in the United States or any
democracy must produce outcomes based on the votes that voters express when they
indicate their choices on a paper ballot or on a machine. Computers have become indis-
pensable to conducting elections, but computers are vulnerable. They can be hacked—
compromised by insiders or external adversaries who can replace their software with
fraudulent software that deliberately miscounts votes—and they can contain design
errors and bugs—hardware or software flaws or configuration errors that result in mis-
recording or mis-tabulating votes. Therefore there must be some way, independent of
any software in any computers, to ensure that reported election outcomes are correct,
i.e., consistent with the expressed votes as intended by the voters.

    Voting systems should be software independent, meaning that “an undetected change
or error in its software cannot cause an undetectable change or error in an election out-
come” [23]. Indeed, version 2.0 of the Voluntary Voting System Guidelines (VVSG
2.0) incorporates this principle [7].

    Software independence is similar to tamper-evident packaging: if somebody opens
the container and disturbs the contents, it will leave a trace.



                                                2

            Electronic copy available at: https://ssrn.com/abstract=3375755
  Case
  Case 1:17-cv-02989-AT
       1:17-cv-02989-AT Document
                        Document 885-3
                                 619-10 Filed
                                         Filed09/09/20
                                               10/04/19 Page
                                                         Page24
                                                              4 of
                                                                of 56
                                                                   24




    While software independence is crucial, it is not enough: who can detect errors and
what happens when errors are detected are just as important. Even if individual voters
in principle could detect changes to their votes on the BMD-generated ballot, unless
voters can provide convincing evidence of problems to the public and unless election
officials take appropriate remedies when presented with such evidence, software in-
dependence alone does not guarantee that outcome-changing problems—accidental or
malicious—can be caught, much less corrected.

    To be acceptable, a voting system also must be contestable: We say that voting sys-
tem is contestable if any change or error in its software that results in a change or error
in a reported election outcome can generate public evidence that the reported outcome
is not trustworthy. Evidence available only to individual voters1 does not suffice: “trust
me” is not evidence. If a voting system is contestable, it is software independent, but
the converse is not necessarily true. If a voting system is not contestable, then problems
might never see the light of day, much less be corrected.

     Voting systems must also be defensible. We say that a voting system is defensible
if, when it reports the correct outcome, it can also generate convincing public evidence
that the reported outcome is correct. Evidence available only to an election official or
voting system vendor does not suffice: in other words, “trust me” is not evidence. If a
voting system is not defensible, then it is vulnerable to “crying wolf”: malicious actors
could claim that the system malfunctioned when in fact it did not, and election officials
will have no way to prove otherwise.

   Rivest and Wack [23] also define a voting system to be strongly software indepen-
dent if it is software independent and moreover, a detected change or error in an election
outcome (due to change or error in the software) can be corrected using only the ballots
and ballot records of the current election.2 Strong software independence combines
tamper evidence with a kind of resilience: there’s a way to tell whether faulty software
caused a problem, and a way to recover from the problem if it did.

   The only known practical technology for a contestable, defensible, strongly soft-
ware independent voting system is hand-marked paper ballots, kept physically secure,
   1
     Specifically, if the voter is selected candidate A on the touchscreen of a BMD, but the BMD prints
candidate B on the paper ballot, then this A-vs-B evidence is available to the individual voter, but the
voter cannot demonstrate this evidence to anyone else, since nobody else saw—nor should have seen—
where the voter touched the screen. Thus, the voting system cannot generate public evidence of errors
recording expressed votes, even if those errors altered the reported outcome.
   2
     The only alternative remedy would be to void the results of the entire election and conduct a new
one.




                                                   3

              Electronic copy available at: https://ssrn.com/abstract=3375755
  Case
  Case 1:17-cv-02989-AT
       1:17-cv-02989-AT Document
                        Document 885-3
                                 619-10 Filed
                                         Filed09/09/20
                                               10/04/19 Page
                                                         Page25
                                                              5 of
                                                                of 56
                                                                   24




counted by machine, audited manually, and recountable by hand.3

    Over 40 states now use some form of paper ballot for most voters [14]. Most of the
remaining states are taking steps to adopt paper ballots. But not all voting systems that
use paper ballots are equally secure. Some are not software independent. Some are
software independent but not contestable or defensible. In this report we explain:

       • Hand-marked paper ballot systems are the only practical technology for con-
         testable, defensible voting systems.
       • Some ballot-marking devices (BMDs) can be software independent, but they are
         neither contestable nor defensible. Hacked or misprogrammed BMDs can alter
         election outcomes undetectably, and elections conducted using BMDs do not
         provide public evidence that reported outcomes are correct. Therefore BMDs
         should not be used by voters who are able to mark an optical-scan ballot with a
         pen.
       • All-in-one BMD or DRE+VVPAT voting machines are not software independent,
         contestable, or defensible. They should not be used in public elections.



Terminology

Although a voter may form an intention to vote for a candidate or issue days, minutes,
or seconds before actually casting a ballot, that intention is a psychological state that
cannot be directly observed by anyone else. Others can have access to that intention
through what the voter (privately) expresses to the voting technology by interacting
with it, e.g., by making selections on a BMD or marking a ballot by hand.4 Voting
systems must accurately record the vote as the voter expressed it.

    With a hand-marked paper ballot optical-scan system, the voter is given a paper
ballot on which all choices (candidates) in each contest are listed; next to each candidate
   3
     The election must also generate convincing evidence that physical security of the ballots was not
compromised, and the audit must generate convincing public evidence that the audit itself was conducted
correctly.
   4
     We recognize that voters make mistakes in expressing their intentions. For example, they may mis-
understand the layout of a ballot or through a perceptual error or lapse of attention make an unintended
choice. The use of touchscreen technology does not necessarily correct for such user errors, as every
smartphone user who has mistyped an important text message knows. Poorly designed ballots, poorly
designed touchscreen interfaces, and poorly designed assistive interfaces increase the rate of error in
voters’ expressions of their votes. For the purposes of this report, we assume that properly engineered
systems seek to minimize such usability errors.


                                                   4

               Electronic copy available at: https://ssrn.com/abstract=3375755
  Case
  Case 1:17-cv-02989-AT
       1:17-cv-02989-AT Document
                        Document 885-3
                                 619-10 Filed
                                         Filed09/09/20
                                               10/04/19 Page
                                                         Page26
                                                              6 of
                                                                of 56
                                                                   24




is a target (typically an oval or other shape) which the voter marks with a pen to indicate
a vote. Ballots may be either preprinted or printed (unvoted) at the polling place using
ballot on demand printers. In either case, the voter creates a tamper-evident record of
intent by marking the printed paper ballot with a pen.

    Such hand-marked paper ballots may be scanned and tabulated at the polling place
using a precinct-count optical scanner (PCOS), or may be brought to a central place to
be scanned and tabulated by a central-count optical scanner (CCOS). Mail-in ballots
are typically counted by CCOS machines.

    After scanning a ballot, a PCOS machine deposits the ballot in a secure, sealed
ballot box for later use in recounts or audits; this is ballot retention. Ballots counted by
CCOS are also retained for recounts or audits.5

    Paper ballots can also be hand counted, but in most jurisdictions (especially where
there are many contests on the ballot) this is hard to do quickly; Americans expect
election-night reporting of unofficial totals. Hand counting—i.e., manually determin-
ing votes directly from the paper ballots—is appropriate for audits and recounts.

    A ballot-marking device (BMD) provides a computerized user interface that presents
the ballot to voters and captures their expressed selections, for instance, a touchscreen
interface or an assistive interface that enables voters with disabilities to vote indepen-
dently. Voter inputs (expressed votes) are recorded electronically. When a voter indi-
cates that the ballot is complete and ready to be cast, the BMD prints a paper version
of the electronically marked ballot. We generally use the term BMD for devices that
mark ballots but do not tabulate or retain them, and all-in-one for devices that combine
ballot marking, tabulation, and retention into the same paper path.

    The paper ballot printed by a BMD may be in the same format as an optical-scan
form (e.g., with ovals filled as if by hand) or it may list just the names of the candidate(s)
selected in each contest. The BMD may also encode these selections into barcodes or
QR codes for optical scanning. We discuss issues with barcodes later in this report.

    An all-in-one touchscreen voting machine combines computerized ballot marking,
tabulation, and retention in the same paper path. All-in-one machines come in several
configurations:

       • DRE+VVPAT machines—direct-recording electronic (DRE) voting machines with
         a voter-verifiable paper audit trail (VVPAT)—provide the voter a touchscreen (or
   5
   Regulations and procedures governing custody and physical security of ballots are uneven and in
many cases inadequate, but simple to correct because of decades of development of best practices.


                                                5

               Electronic copy available at: https://ssrn.com/abstract=3375755
  Case
  Case 1:17-cv-02989-AT
       1:17-cv-02989-AT Document
                        Document 885-3
                                 619-10 Filed
                                         Filed09/09/20
                                               10/04/19 Page
                                                         Page27
                                                              7 of
                                                                of 56
                                                                   24




         other) interface, then print a paper ballot that is displayed to the voter under glass.
         The voter is expected to review this ballot and approve it, after which the machine
         deposits it into a ballot box. DRE+VVPAT machines do not contain optical scan-
         ners; that is, they do not read what is marked on the paper ballot; instead, they
         tabulate the vote directly from inputs to the touchscreen or other interface.
       • BMD+Scanner all-in-one machines6 provide the voter a touchscreen (or other)
         interface to input ballot choices and print a paper ballot that is ejected from a
         slot for the voter to inspect. The voter then reinserts the ballot into the slot, after
         which the all-in-one BMD+scanner scans it and deposits it into a ballot box.

    Opscan+BMD with separate paper paths. At least one model of voting machine
(the Dominion ICP320) contains an optical scanner and a BMD in the same cabinet,7
so that the optical scanner and BMD-printer are not in the same paper path; no possible
configuration of the software could cause a BMD-marked ballot to be deposited in the
ballot box without human handling of the ballot. We do not classify this as an all-in-one
machine.


Hacking

There are many forms of computer hacking. In this analysis of voting machines we
focus on the alteration of voting machine software so that it miscounts votes or mis-
marks ballots to alter election outcomes. There are many ways to alter the software
of a voting machine: a person with physical access to the computer can open it and
directly access the memory; one can plug in a special USB thumbdrive that exploits
bugs and vulnerabilities in the computer’s USB drivers; one can connect to its WiFi
port or Bluetooth port or telephone modem (if any) and exploit bugs in those drivers,
or in the operating system.

    “Air-gapping” a system (which is to say, disconnecting it from a wired network)
does not automatically protect it. Before each election, election administrators must
transfer a ballot definition into the voting machine by inserting a ballot definition car-
tridge that was programmed on election-administration computers that may have been
connected previously to various networks; it has been demonstrated that vote-changing
viruses can propagate via these ballot-definition cartridges [13].

       Hackers might be corrupt insiders with access to a voting-machine warehouse; cor-
   6
    The ES&S ExpressVote can be configured as either a BMD or a BMD+Scanner all-in-one.
   7
    More precisely, the ICP320 optical scanner and the BMD audio+buttons interface are in the same
cabinet, but the printer is a separate box.


                                                6

               Electronic copy available at: https://ssrn.com/abstract=3375755
  Case
  Case 1:17-cv-02989-AT
       1:17-cv-02989-AT Document
                        Document 885-3
                                 619-10 Filed
                                         Filed09/09/20
                                               10/04/19 Page
                                                         Page28
                                                              8 of
                                                                of 56
                                                                   24




rupt insiders with access to a county’s election-administration computers; outsiders
who can gain remote access to election-administration computers; outsiders who can
gain remote access to voting-machine manufacturers’ computers (and “hack” the firmware
installed in new machines, or the firmware updates supplied for existing machines), and
so on. Supply-chain hacks are also possible: the hardware installed by a voting system
vendor may have malware pre-installed by the vendor’s component suppliers.8

     Computer systems (including voting machines) have so many layers of software that
it is impossible to make them perfectly secure [18, pp. 89–91]. When manufacturers
of voting machines use the best known security practices, adversaries may find it more
difficult to hack a BMD or optical scanner—but not impossible. Every computer in
every critical system is vulnerable to compromise through hacking, insider attacks or
exploiting design flaws.


Election assurance through risk-limiting audits.

To ensure that the reported outcome of each contest is that outcome that would have
been found by accurately tabulating the voters’ intent as recorded, the most practical
known technology is a risk-limiting audit (RLA) of paper ballots [25, 26, 17]. The
National Academies of Science, Engineering, and Medicine, recommend routine RLAs
after every election [18], as do many other organizations and entities concerned with
election integrity.9

    A RLA involves manually inspecting randomly selected paper ballots following a
rigorous protocol. The audit stops if and when the sample provides convincing evidence
that the reported outcome is correct; otherwise, the audit continues until every ballot
has been inspected manually and the correct electoral outcome is known.

    RLAs can check whether errors in tabulating recorded votes altered election out-
comes, but cannot check whether errors in recording expressed votes altered election
outcomes. Properly preserved hand-marked paper ballots ensure that expressed votes
are identical to recorded votes. On the other hand, BMDs might not record expressed
   8
      Given that many chips and other components are manufactured in China and elsewhere, this is
a serious concern. Carsten Schürmann has found Chinese pop songs on the internal memory of vot-
ing machines (C. Schürmann, personal communication, 2018). Presumably those files were left there
accidentally—but this shows that malicious code could have been pre-installed deliberately, and that
neither the vendor’s nor the election official’s security and quality control measures discovered and re-
moved the extraneous files.
    9
      Among them are the Presidential Commission on Election Administration, the American Statistical
Association, the League of Women Voters, and Verified Voting Foundation.


                                                   7

              Electronic copy available at: https://ssrn.com/abstract=3375755
  Case
  Case 1:17-cv-02989-AT
       1:17-cv-02989-AT Document
                        Document 885-3
                                 619-10 Filed
                                         Filed09/09/20
                                               10/04/19 Page
                                                         Page29
                                                              9 of
                                                                of 56
                                                                   24




votes accurately, for instance, if BMD software has bugs, was misconfigured, or was
hacked. Thus, RLAs that rely on BMD output cannot ensure that election outcomes are
correct.

    RLAs protect against vote-tabulation errors, whether those errors are caused by fail-
ures to follow procedures, misconfiguration, miscalibration, faulty engineering, bugs,
or malicious hacking.10 The risk limit of a risk-limiting audit is the maximum chance
that an outcome that is incorrect because of tabulation errors will pass the audit without
being corrected. The risk limit should be determined as a matter of policy or law. For
instance, a 5% risk limit means that, if a reported outcome is wrong because of tabu-
lation errors, there is at least a 95% chance that the post-election audit will correct it.
Smaller risk limits give higher confidence in election outcomes, but require inspecting
more ballots, other things being equal. RLAs never revise a correct outcome.

    RLAs can be very efficient, depending in part on how the voting system is designed.
If the computer results are accurate, an efficient RLA with a risk limit of 5% requires
examining about (7 divided by the margin) ballots selected randomly from the contest.11
For instance, if the margin of victory is 10% and the results are correct, the RLA would
need to examine about 7/10% = 70 ballots to confirm the outcome at 5% risk. For a
1% margin, the RLA would need to examine about 7/1% = 700 ballots. The sample
size does not depend (much) on the total number of ballot cast in the contest, only on
the margin of the winning candidate’s victory.

    A paper-based voting system (such as one that uses optical scanners) is systemat-
ically more secure than a paperless system (such as DREs) only if the paper trail is
trustworthy and the results are audited against the paper trail using a rigorous method
such as an RLA.

    But what if the paper ballots are not a trustworthy record of the votes expressed
by the voters? If it is possible that error, hacking, bugs, or miscalibration caused the
recorded votes to differ from the expressed votes, an RLA or even a full hand recount
does not provide convincing public evidence that election outcomes are correct: such
a system cannot be defensible. In short, paper ballots provide little assurance against
hacking if they are never examined or if the paper might not accurately record the vote
expressed by the voter.
  10
     RLAs do not protect against problems that cause BMDs to print something other than what was
shown to the voter on the screen, nor do they protect against problems with ballot custody.
  11
     Technically, it is the diluted margin that enters the calculation. The diluted margin is the number of
votes that separate the winner with the fewest votes from the loser with the most votes, divided by the
number of ballots cast, including undervotes and invalid votes.



                                                    8

              Electronic copy available at: https://ssrn.com/abstract=3375755
 Case1:17-cv-02989-AT
 Case 1:17-cv-02989-AT Document
                       Document619-10
                                885-3 Filed
                                      Filed09/09/20
                                            10/04/19 Page
                                                     Page30
                                                          10of
                                                            of56
                                                               24




Security Flaws

A BMD-generated paper trail is not a reliable record of the vote expressed by
the voter. Like any computer, a BMD (or a DRE+VVPAT) is vulnerable to hacking,
installation of unauthorized (fraudulent) software, and alteration of installed software.12

   If a hacker sought to steal an election by altering BMD software, what would the
hacker program the BMD to do? In cybersecurity practice, we call this the threat model.

    The simplest threat model is this one: In some contests, not necessarily top-of-the-
ticket, change a small percentage of the votes (such as 5%).

    In recent national elections, analysts have considered a candidate who received 60%
of the vote to have won by a landslide. Many contests are decided by less than a 10%
margin. Changing 5% of the votes can change the margin by 10%, because “flipping”
a vote for one candidate into a vote for a different candidate changes the difference in
their tallies—i.e., the margin—by 2 votes. If hacking or bugs or misconfiguration could
change 5% of the votes, that would be a very significant threat.

   Although public and media interest often focus on top-of-the-ticket races such as
President and Governor, elections for lower offices such as state representatives, who
control legislative agendas and redistricting, and county officials, who manage elections
and assess taxes, are just as important in our democracy. But most voters are not as
familiar with the names of the candidates for those offices.

    Research by one of us [9], in a real polling place in Tennessee during the 2018 elec-
tion, found that half the voters didn’t look at all at the paper ballot printed by a BMD,
even when they were holding it in their hand and directed to do so while carrying it
from the BMD to the optical scanner. Those voters who did look at the BMD-printed
ballot spent an average of 4 seconds examining it to verify that the eighteen or more
choices they made were correctly recorded. That amounts to 222 milliseconds per
contest, barely enough time for the human eye to move and refocus under perfect con-
ditions and not nearly enough time for perception, comprehension, and recall [22].13 14
  12
      It is also vulnerable to bugs and misconfiguration.
  13
      You might think, “the voter really should carefully review their BMD-printed ballot.” But because
the scientific evidence shows that voters do not [9] and cognitively cannot [12] perform this task well,
legislators and election administrators should provide a voting system that counts the votes as voters
express them.
   14
      Studies of voter confidence about their ability to verify their ballots are not relevant: in typical
situations, subjective confidence and objective accuracy are at best weakly correlated. The relationship
between confidence and accuracy has been studied in contexts ranging from eyewitness accuracy [6, 8,


                                                    9

              Electronic copy available at: https://ssrn.com/abstract=3375755
 Case1:17-cv-02989-AT
 Case 1:17-cv-02989-AT Document
                       Document619-10
                                885-3 Filed
                                      Filed09/09/20
                                            10/04/19 Page
                                                     Page31
                                                          11of
                                                            of56
                                                               24




The same study found that among voters who examined their hand-marked ballots, half
were unable to recall key features of ballots cast moments before, a prerequisite step
for being able to recall their own ballot choices.

    Suppose, then, that 10% of voters examine their paper ballots carefully enough
to even see the candidate’s name recorded as their vote for legislator or county com-
missioner. Of those, perhaps only half will remember the name of the candidate they
intended to vote for.15

    Of those who notice that the vote printed is not the candidate they intended to vote
for, what are they supposed to think, and what are they supposed to do? Do they
think, “Oh, I must have made a mistake on the touchscreen,” or do they think, “Hey,
the machine is cheating or malfunctioning!” There’s no way for the voter to know for
sure—voters do make mistakes—and there’s absolutely no way for the voter to prove
to a pollworker or election official that a BMD printed something other than what the
voter entered on the screen.16

    Either way, polling place procedures generally advise voters to ask a pollworker
for a new ballot if theirs does not show what they intended. Pollworkers should void
that BMD-printed ballot, and the voter should get another chance to mark a ballot.
Anecdotal evidence suggests that many voters are too timid to ask, or don’t know that
they have the right to ask, or are not sure whom to ask. Even if a voter asks for a new
ballot, training for pollworkers is uneven, and we are aware of no formal procedure for
resolving disputes if a request for a new ballot is refused. Moreover, there is no sensible
protocol for ensuring that BMDs that misbehave are investigated—nor can there be, as
we argue below.

    Let’s summarize. If a machine alters votes on 5% of the ballots (enabling it to
                                                                     1    1
change the margin by 10%), then optimistically we might expect 20      × 10 × 12 or 0.25%
of the voters to request a new ballot and correct their vote. This means that the machine
will change the margin by 9.75% and get away with it.

    In this scenario, 0.25% of the voters, one in every 400 voters, has requested a new
ballot. You might think, “that’s a form of detection of the hacking.” But is isn’t, as a
28] to confidence in psychological clinical assessments [10] and social predictions [11]. The disconnect
is particularly severe at high confidence. Indeed, this is known as “the overconfidence effect.” For a lay
discussion, see Thinking, Fast and Slow by Nobel economist Daniel Kahnemann [15].
   15
      We ask the reader, “do you know the name of the most recent losing candidate for county commis-
sioner?” We recognize that some readers of this document are county commissioners, so we ask those
readers to imagine the frame of mind of their constituents.
   16
      Voters should certainly not videorecord themselves voting! That would defeat the privacy of the
secret ballot and is illegal in most jurisdictions.


                                                   10

              Electronic copy available at: https://ssrn.com/abstract=3375755
 Case1:17-cv-02989-AT
 Case 1:17-cv-02989-AT Document
                       Document619-10
                                885-3 Filed
                                      Filed09/09/20
                                            10/04/19 Page
                                                     Page32
                                                          12of
                                                            of56
                                                               24




practical matter: a few individual voters may have detected that there was a problem,
but there’s no procedure by which this translates into any action that election adminis-
trators can take to correct the outcome of the election. Polling place procedures cannot
correct or deter hacking, or even reliably detect it, as we discuss next. This is essen-
tially the distinction between a system that is merely software independent and one that
is contestable: a change to the software that alters the outcome might generate evidence
for an alert, conscientious, individual voter, but it does not generate public evidence that
an election official can rely on to conclude there is a problem.


Even if some voters notice that BMDs are altering votes, there’s no way to correct
the election outcome. Suppose a state election official wanted to detect whether the
BMDs are cheating, and correct election results, based on actions by those few alert
voters who notice the error. What procedures could possibly work against the manipu-
lation we are considering?

   1. How about, “If at least 1 in 400 voters claims that the machine misrepresented
      their vote, void the entire election.”17 No responsible authority would implement
      such a procedure. A few dishonest voters could collaborate to invalidate entire
      elections simply by falsely claiming that BMDs changed their votes.
   2. How about, “If at least 1 in 400 voters claims that the machine misrepresented
      their vote, then investigate.” Investigations are fine, but then what? The only
      way an investigation can ensure that the outcome accurately reflects what voters
      expressed to the BMDs is to void an election in which the BMDs have altered
      votes and conduct a new election. But how do you know whether the BMDs
      have altered votes, except based the claims of the voters?18 Furthermore, the
      investigation itself would suffer from the same problem as above: how can one
      distinguish between voters who detected BMD hacking or bugs from voters who
      just want to interfere with an election?

   This is the essential security flaw of BMDs: few voters will notice and promptly re-
port discrepancies between what they saw on the screen and what is on the BMD print-
  17
      Note that in many jurisdictions, far fewer than 400 voters use a given machine on election day:
BMDs are typically expected to serve fewer than 300 voters per day. (The vendor ES&S recommended
27,000 BMDs to serve Georgia’s 7 million voters, amounting to 260 voters per BMD [24].) Recall also
that the rate 1 in 400 is tied to the amount of manipulation. What if the malware flipped only one vote
in 50, instead of 1 vote in 20? That could still change the margin by 4%, but—in this hypothetical—
would be noticed by only one voter in 1,000, rather than one in 400. The smaller the margin, the less
manipulation it would have taken to alter the electoral outcome.
   18
      Forensic examination of the BMD might show that it was hacked or misconfigured, but it cannot
prove that the BMD was not hacked or misconfigured.


                                                  11

              Electronic copy available at: https://ssrn.com/abstract=3375755
 Case1:17-cv-02989-AT
 Case 1:17-cv-02989-AT Document
                       Document619-10
                                885-3 Filed
                                      Filed09/09/20
                                            10/04/19 Page
                                                     Page33
                                                          13of
                                                            of56
                                                               24




out, and even when they do notice, there’s nothing appropriate that can be done. (Nor
should it be the responsibility of voters to test voting-machine security and accuracy—
this is a difficult burden that should not be placed on the voters.)

       Therefore, BMDs should not be used by most voters.


Why can’t we rely on pre-election and post-election logic and accuracy testing?
Most, if not all, jurisdictions perform some kind of logic and accuracy testing (LAT)
of voting equipment before elections. LAT generally involves voting on the equipment
using various combinations of selections, then checking whether the equipment tabu-
lated the votes correctly. As the Volkswagen/Audi “Dieselgate” scandal shows, devices
can be programmed to behave properly when they are tested but misbehave in use.
Therefore, LAT can never prove that voting machines performed properly in practice.


Don’t voters need to check hand-marked ballots, too? It is always a good idea
to check one’s work. The difference is, with hand-marked paper ballots, voters are
responsible for catching and correcting their own errors, while if BMDs are used, voters
are also responsible for catching machine errors, bugs, and hacking. Voters are the only
people who can detect such problems with BMDs—but, as explained above, if voters
do find problems, there’s no way they can prove to poll workers or election officials
that there were problems and no way to ensure that election officials take appropriate
remedial action.



Other tradeoffs, BMDs versus hand-marked opscan

Supporters of ballot-marking devices advance several other arguments for their use.

       • Mark legibility. A common argument is that a properly functioning BMD will
         generate clean, error-free, unambiguous marks, while hand marked paper bal-
         lots may contain mistakes and stray marks that make it impossible to discern a
         voter’s intent. However appealing this argument seems at first blush, the data
         are not nearly so compelling. Experience with statewide recounts in Minnesota
         and elsewhere suggest that truly ambiguous handmade marks are very rare.19 For
         instance, 2.9 million hand-marked ballots were cast in the 2008 Minnesota race
  19
       States do need clear and complete regulations for interpreting voter marks.



                                                     12

                Electronic copy available at: https://ssrn.com/abstract=3375755
 Case1:17-cv-02989-AT
 Case 1:17-cv-02989-AT Document
                       Document619-10
                                885-3 Filed
                                      Filed09/09/20
                                            10/04/19 Page
                                                     Page34
                                                          14of
                                                            of56
                                                               24




         between Al Franken and Norm Coleman for the U.S. Senate. In a manual re-
         count, between 99.95% and 99.99% of ballots were unambiguously marked.20 21
         In addition, usability studies of hand marked bubble ballots—the kind in most
         common use in U.S. elections—indicate a voter error rate of 0.6%, much lower
         than the 2.5–3.7% error rate for machine-marked ballots [12].22 Moreover, mod-
         ern image-based opscan equipment is better than older “marksense” machines at
         interpreting imperfect marks. Thus, mark legibility is not a good reason to adopt
         BMDs for all voters.
       • Undervotes, overvotes. Another argument offered for BMDs is that the ma-
         chines can alert voters to undervotes and prevent overvotes. That is true, but
         modern PCOS can also alert a voter to overvotes and undervotes, allowing a
         voter to eject the ballot and correct it. Other solutions, such as non-tabulating
         scanners that simply warn voters of overvotes and undervotes on hand-marked
         ballots, would be less risky than BMDs.
       • Bad ballot design. Ill-designed paper ballots, just like ill-designed touchscreen
         interfaces, may lead to unintentional undervotes [19]. For instance, the 2006
         Sarasota, Florida, touchscreen ballot was badly designed. The 2018 Broward
         County, Florida, opscan ballot was badly designed: it violated three separate
         guidelines from the EAC’s 2007 publication, “Effective Designs for the Admin-
         istration of Federal Elections, Section 3: Optical scan ballots.” [27] In both of
         these cases (touchscreens in 2006, hand-marked optical-scan in 2018), under-
         vote rates were high. The solution is to follow standard, published ballot-design
         guidelines and other best practices, both for touchscreens and for hand-marked
         ballots [3, 19].
       • Low-tech paper-ballot fraud. All paper ballots, however they are marked, are
         vulnerable to loss, ballot-box stuffing, alteration, and substitution between the
  20
       “During the recount, the Coleman and Franken campaigns initially challenged a total of 6,655
ballot-interpretation decisions made by the human recounters. The State Canvassing Board asked the
campaigns to voluntarily withdraw all but their most serious challenges, and in the end approximately
1,325 challenges remained. That is, approximately 5 ballots in 10,000 were ambiguous enough that one
side or the other felt like arguing about it. The State Canvassing Board, in the end, classified all but
248 of these ballots as votes for one candidate or another. That is, approximately 1 ballot in 10,000 was
ambiguous enough that the bipartisan recount board could not determine an intent to vote.” [1] See also
[20]
   21
      We have found that some local election officials consider marks to be ambiguous if machines cannot
read the marks. That is a different issue from humans not being able to interpret the marks. Errors in ma-
chine interpretation of voter intent can be dealt with by manual audits: if the reported outcome is wrong
because machines misinterpreted handmade marks, a RLA has a known, large chance of correcting the
outcome.
   22
      Better designed user interfaces (UI) might reduce the error rate for machine-marked ballots below
the historical rate for DREs; however, UI improvements cannot keep BMDs from printing something
other than what the voter is shown on the screen.


                                                   13

               Electronic copy available at: https://ssrn.com/abstract=3375755
 Case1:17-cv-02989-AT
 Case 1:17-cv-02989-AT Document
                       Document619-10
                                885-3 Filed
                                      Filed09/09/20
                                            10/04/19 Page
                                                     Page35
                                                          15of
                                                            of56
                                                               24




         time they are cast and the time they are recounted. That’s why it is so important
         to make sure that ballot boxes are always in multiple-person (preferably bipar-
         tisan) custody at any time when they are handled, and that appropriate physical
         security measures are in place. Strong, verifiable chain-of-custody protections
         are essential.
            Hand-marked paper ballots are vulnerable to alteration by anyone with a pen.
         Both hand-marked and BMD-marked paper ballots are vulnerable to substitution:
         anyone who has poorly supervised access to a legitimate BMD during election
         day can create fraudulent ballots, not necessarily to deposit them in the ballot box
         immediately (in case the ballot box is well supervised on election day) but with
         the hope of substituting it later in the chain of custody.23
            All those attacks (on hand-marked and on BMD-marked paper ballots) are
         fairly low-tech. There are also higher-tech ways of producing ballots indistin-
         guishable from BMD-marked ballots for substitution into the ballot box, where
         there is inadequate chain-of-custody protection.
       • Accessible voting technology. If everyone voted on a BMD, it would guarantee
         that an accessible device had been set up in the polling place for all voters who
         needed one. But this is not a good reason to adopt BMDs for all voters. Among
         other things, it would expose all voters to the security flaws described above,
         decreasing public confidence in the entire election. Some accessibility advo-
         cates argue that requiring disabled voters to use BMDs compromises their pri-
         vacy since hand marked ballots are easily distinguishable from machine marked
         ballots. This argument has been undercut by the availability in the marketplace
         of BMDs that mark ballots that cannot easily be distinguished from hand marked
         ballots. Other advocates object to the idea that disabled voters must use a differ-
         ent method of marking ballots, arguing that their rights are thereby violated. Both
         HAVA and ADA require accommodations for voters with physical and cognitive
         impairments, but neither law requires that those accommodations must be used
         by all voters. To best enable and facilitate participation by all voters, each voter
         should be provided with a means of casting a vote best suited to their abilities.
       • Ballot printing costs. Preprinted optical-scan ballots cost 20–50 cents each.24
         Blank cards for BMDs cost up to 15 cents each, depending on the make and
         model of BMD.25 But optical-scan ballots must be preprinted for as many vot-
  23
      Some BMDs print a bar-code indicating when and where the ballot was produced, but that does not
prevent such a substitution attack against currently EAC-certified, commercially available BMDs. We
understand that systems under development might make ballot-substitution attacks against BMDs more
difficult.
   24
      Single-sheet (one- or two-side) ballots cost 20-28 cents, double-sheet ballots needed for elections
with many contests, up to 50 cents.
   25
      Ballot cards for ES&S ExpressVote cost about 15 cents. New Hampshire’s (One4All / Prime III)



                                                  14

               Electronic copy available at: https://ssrn.com/abstract=3375755
 Case1:17-cv-02989-AT
 Case 1:17-cv-02989-AT Document
                       Document619-10
                                885-3 Filed
                                      Filed09/09/20
                                            10/04/19 Page
                                                     Page36
                                                          16of
                                                            of56
                                                               24




      ers as might show up, whereas blank BMD cards are consumed in proportion
      to how many voters do show up. The Open Source Election Technology Insti-
      tute (OSET) conducted an independent study of total life cycle costs26 for hand-
      marked paper ballots and BMDs in conjunction with the 2019 Georgia legislative
      debate regarding BMDs [21]. OSET concluded that, even in the most optimistic
      (i.e., lowest cost) scenario for BMDs and the most pessimistic (i.e, highest cost)
      scenario for hand-marked paper ballots and ballot-on-demand (BOD) printers—
      which can print unmarked ballots as needed—the total lifecycle costs for BMDs
      would be higher than the corresponding costs for hand marked paper ballots.27
    • Vote centers. To run a vote center that serves many election districts with dif-
      ferent ballot styles, one must be able to provide each voter a ballot containing
      the contests that voter is eligible to vote in, possibly in a number of different
      languages. This is easy with BMDs, which can be programmed with all the ap-
      propriate ballot definitions. With preprinted optical-scan ballots, the PCOS can
      be programmed to accept many different ballot styles, but the vote center must
      still maintain inventory of many different ballots. BOD printers are another eco-
      nomical alternative for vote centers.28
    • Paper/storage. BMDs that print summary cards rather than full-face ballots can
      save paper and storage space. However, many BMDs print full-face ballots, while
      many BMDs that print summary cards use thermal printers and paper that is
      fragile and can fade in a few months.29

  Advocates of hand-marked paper ballot systems advance these additional argu-
ments.
BMDs used by sight-impaired voters use plain paper that is less expensive.
   26
      They include not only the cost of acquiring and implementing systems but also the ongoing licens-
ing, logistics, and operating (purchasing paper stock, printing, and inventory management) costs.
   27
      BOD printers currently on the market arguably are best suited for vote centers, but less expensive
options suited for polling places could be developed. Indeed, BMDs that print full-face ballots could be
re-purposed as BOD printers for polling place use, with modest changes to the programming.
   28
      Ballot-on-demand printers may require maintenance such as replacement of toner cartridges. This is
readily accomplished at a vote center with a professional staff. Ballot-on-demand printers may be a less
attractive option for many small precincts on election day, where there is no professional staff—but on
the other hand, they are less necessary, since far fewer ballot styles will be needed in any one precinct.
   29
      The California Top-To-Bottom Review (TTBR) of voting systems found that thermal pa-
per can also be covertly spoiled wholesale using common household chemicals https://
votingsystems.cdn.sos.ca.gov/oversight/ttbr/red-diebold.pdf, last
visited 8 April 2019.           The fact that thermal paper printing can fade or deteriorate
rapidly might mean it does not satisfy the federal requirement to preserve voting materi-
als for 22 months. http://uscode.house.gov/view.xhtml?req=granuleid:
USC-prelim-title52-section20701&num=0&edition=prelim, last visited 8
April 2019.



                                                   15

              Electronic copy available at: https://ssrn.com/abstract=3375755
 Case1:17-cv-02989-AT
 Case 1:17-cv-02989-AT Document
                       Document619-10
                                885-3 Filed
                                      Filed09/09/20
                                            10/04/19 Page
                                                     Page37
                                                          17of
                                                            of56
                                                               24




   • Cost. Using BMDs for all voters substantially increases the cost of acquiring,
     configuring, and maintaining the voting system. One PCOS can serve 1200 vot-
     ers in a day, while one BMD can serve only about 260 [24]—though both these
     numbers vary greatly depending on the length of the ballot and the length of the
     day. OSET analyzed the relative costs of acquiring BMDs for Georgia’s nearly
     seven million registered voters versus a system of hand marked paper ballots,
     scanners, and BOD printers [21]. A BMD solution for Georgia would cost tax-
     payers between 3 and 5 times the cost of a system based on hand marked paper
     ballots.
   • Mechanical reliability and capacity. Pens are likely to have less downtime than
     BMDs. It is easy and inexpensive to get more pens and privacy screens when
     additional capacity is needed. If a precinct-count scanner goes down, people
     can still mark ballots with a pen; if the BMD goes down, voting stops. Thermal
     printers used in DREs with VVPAT are prone to jams; those in BMDs might have
     similar flaws.

These secondary pros and cons of BMDs do not outweigh the primary security and
accuracy concern: BMDs, if hacked or erroneous, can change votes in a way that is not
correctable. BMD voting systems are not contestable, defensible, or strongly software
independent. Therefore, ballots cast by BMD cannot effectively be audited.


Barcodes

A controversial feature of some BMDs allows them to print 1-dimensional or 2-dimensional
barcodes on the paper ballots. A 1-dimensional barcode resembles the pattern of ver-
tical lines used to identify products by their universal product codes. A 2-dimensional
barcode or QR code is a rectangular area covered in coded image modules that encode
more complex patterns and information. BMDs print barcodes on the same paper ballot
that contains human-readable ballot choices. Voters using BMDs are expected to verify
the human-readable printing on the paper ballot card, but the presence of barcodes with
human-readable text poses some significant problems.

   • Barcodes are not human readable. The whole purpose of a paper ballot is to be
     able to recount (or audit) the voters’ votes in a way independent of any (possibly
     hacked or buggy) computers. If the official vote on the ballot card is the barcode,
     then it is impossible for the voters to verify that the official vote they cast is the
     vote they expressed. Therefore, before a state even considers using BMDs that
     print barcodes (and we do not recommend doing so), the State must ensure by
     statute that recounts and audits are based only on the human-readable portion of

                                           16

           Electronic copy available at: https://ssrn.com/abstract=3375755
 Case1:17-cv-02989-AT
 Case 1:17-cv-02989-AT Document
                       Document619-10
                                885-3 Filed
                                      Filed09/09/20
                                            10/04/19 Page
                                                     Page38
                                                          18of
                                                            of56
                                                               24




         the paper ballot. Even so, audits based on untrusted paper trails suffer from the
         verifiability the problems we outlined above.
       • Ballot cards with barcodes contain two different votes. Suppose a state does
         ensure by statute that recounts and audits are based on the human-readable por-
         tion of the paper ballot. Now a BMD-marked ballot card with both barcodes
         and human-readable text contains two different votes in each contest: the bar-
         code (used for electronic tabulation), and the human-readable selection printout
         (official for audits and recounts). In few (if any) states has there even been a dis-
         cussion of the legal issues raised when the official markings to be counted differ
         between the original count and a recount.
       • Barcodes pose technical risks. Any coded input into a computer system—
         including wired network packets, WiFi, USB thumbdrives, and barcodes—pose
         the risk that the input-processing software can be vulnerable to attack via deliber-
         ately ill-formed input. Over the past two decades, many such vulnerabilities have
         been documented on each of these channels (including barcode readers) that, in
         the worst case, give the attacker complete control of a system.30 If an attacker
         were able to compromise a BMD, the barcodes are an attack vector for the at-
         tacker to take over an optical scanner (PCOS or CCOS), too. Since it is good
         practice to close down all such unneeded attack vectors into PCOS or CCOS vot-
         ing machines (e.g., don’t connect your PCOS to the Internet!), it is also good
         practice to avoid unnecessary attack channels such as barcodes.


End-to-End Verifiable BMDs

In all BMD systems currently on the market, and in all BMD systems certified by
the EAC, the printed ballot or ballot summary is the only channel by which voters
can verify the correct recording of their ballots, independently of the computers. The
analysis in this paper applies to all of those BMD systems.

   There is a class of voting systems called “end-to-end verifiable” (E2E-V), which
provide an alternate mechanism for voters to verify their votes [2]. Some E2E-V sys-
tems incorporate BMDs, for instance STAR-Vote31 [5]. If such a voting system could
  30
      An example of a barcode attack is based on the fact that many commercial barcode-scanner compo-
nents (which system integrators use to build cash registers or voting machines) treat the barcode scanner
using the same operating-system interface as if it were a keyboard device; and then some operating
systems allow “keyboard escapes” or “keyboard function keys” to perform unexpected operations.
   31
      The STAR-Vote system is actually a DRE+VVPAT system with a smart ballot box, rather than a
BMD system: voters interact with a device that captures their votes electronically and prints a paper
record that voters can inspect, but the electronic votes are held “in limbo” until the paper ballot is de-


                                                   17

               Electronic copy available at: https://ssrn.com/abstract=3375755
 Case1:17-cv-02989-AT
 Case 1:17-cv-02989-AT Document
                       Document619-10
                                885-3 Filed
                                      Filed09/09/20
                                            10/04/19 Page
                                                     Page39
                                                          19of
                                                            of56
                                                               24




be demonstrated to be contestable, defensible, and adequately usable by voters, then
the analysis in this paper might not be applicable to such BMDs. No E2E-V systems
are currently certified by the EAC, nor to our knowledge is any such system under re-
view for certification, nor are any of the 5 major voting-machine vendors offering such
a system for sale.32


Design Flaws in All-in-One BMDs

Some voting machines incorporate a BMD interface, printer, and optical scanner into
the same cabinet. Other DRE+VVPAT voting machines incorporate ballot-marking,
tabulation, and paper-printout retention, but without scanning.

   These are often called “all-in-one” voting machines. Any such machine that in-
cludes ballot marking and deposit into the ballot box in the same paper path, is unsafe.

    Using an all-in-one machine, the voter makes choices on a touchscreen or through
a different accessible interface. When the selections are complete, the BMD prints the
completed ballot for the voter to review and verify, before depositing the ballot in a
ballot box attached to the machine.

    • The ES&S ExpressVote (in all-in-one mode) allows the voter to mark a ballot by
      touchscreen or audio interface, then prints a paper ballot card and ejects it from a
      slot. The voter has the opportunity to review the ballot, then the voter redeposits
      the ballot into the same slot, where it is scanned and deposited into a ballot box.
    • The ES&S ExpressVoteXL allows the voter to mark a ballot by touchscreen or
      audio interface, then prints a paper ballot (cash-register tape format) and displays
      it under glass. The voter has the opportunity to review the ballot, then the voter
      touches the screen to indicate “OK,” and the machine pulls paper ballot up (still
      under glass) and into the integrated ballot box.
    • The Dominion ImageCast Evolution (ICE) allows the voter to deposit a hand-
      marked paper ballot, which it scans and drops into the attached ballot box. Or,
      a voter can use a touchscreen or audio interface to direct the marking of a paper
      ballot, which the voting machine ejects through a slot for review; then the voter
posited in the smart ballot box. The ballot box does not read the votes from the ballot; rather, depositing
the ballot tells the system that it has permission to cast the vote that it had already recorded from the
touchscreen.
   32
      Some vendors, notably Scytl, have sold systems advertised as E2E-V in other countries. Those sys-
tems were not in fact E2E-V. Moreover, serious security flaws have been found in their implementations.
See, e.g., [16].


                                                   18

              Electronic copy available at: https://ssrn.com/abstract=3375755
 Case1:17-cv-02989-AT
 Case 1:17-cv-02989-AT Document
                       Document619-10
                                885-3 Filed
                                      Filed09/09/20
                                            10/04/19 Page
                                                     Page40
                                                          20of
                                                            of56
                                                               24




      redeposits the ballot into the slot, where it is scanned and dropped into the ballot
      box.

    In all three of these machines, the ballot-marking printer is in the same paper path
as the mechanism to deposit marked ballots into an attached ballot box. This opens up
a very serious security vulnerability: the voting machine can mark the paper ballot (to
add votes or spoil already-cast votes) after the last time the voter sees the paper, and
then deposit that marked ballot into the ballot box without the possibility of detection.

    Vote-stealing software could easily be constructed that looks for undervotes on the
ballot, and marks those unvoted spaces for the candidate of the hacker’s choice. This
is very straightforward to do on optical-scan bubble ballots (as on the Dominion ICE)
where undervotes are indicated by no mark at all. On machines such as the ExpressVote
and ExpressVoteXL, the normal software indicates an undervote with the words NO
SELECTION MADE on the ballot summary card. Hacked software could simply leave
a blank space there (most voters wouldn’t notice the difference), and then fill in that
space and add a matching bar code after the voter has clicked “cast this ballot.”

     An even worse feature of the ES&S ExpressVote and the Dominion ICE is the auto-
cast configuration setting (in the manufacturer’s standard software) that allows the voter
to indicate, “don’t eject the ballot for my review, just print it and cast it without me
looking at it.” If fraudulent software were installed in the ExpressVote, it could change
all the votes of any voter who selected this option, because the voting machine software
would know in advance of printing that the voter had waived the opportunity to inspect
the printed ballot. We call this auto-cast feature “permission to cheat” [4].

   Regarding these all-in-one machines, we conclude:

   • Any machine with ballot printing in the same paper path with ballot deposit is
     not software independent; it is not the case that “an error or fault in the voting
     system software or hardware cannot cause an undetectable change in election
     results.” Therefore such all-in-one machines do not comply with the VVSG 2.0
     (the Election Assistance Commission’s Voluntary Voting Systems Guidelines).
   • All-in-one machines on which all voters use the BMD interface to mark their
     ballots (such as the ExpressVote and ExpressVoteXL) also suffer from the same
     serious problem as ordinary BMDs: most voters do not review their ballots ef-
     fectively, and elections on these machines are not contestable or defensible.
   • The auto-cast option for a voter to allow the paper ballot to be cast without human
     inspection is particularly dangerous, and states must insist that vendors disable
     or eliminate this mode from the software. However, even disabling the auto-cast
     feature does not eliminate the risk of undetected vote manipulation.

                                           19

            Electronic copy available at: https://ssrn.com/abstract=3375755
 Case1:17-cv-02989-AT
 Case 1:17-cv-02989-AT Document
                       Document619-10
                                885-3 Filed
                                      Filed09/09/20
                                            10/04/19 Page
                                                     Page41
                                                          21of
                                                            of56
                                                               24




Remark. The Dominion ImageCast Precinct ICP320 is a precinct-count optical scan-
ner (PCOS) that also contains an audio+buttons ballot-marking interface for disabled
voters. This machine can be configured to cast electronic-only ballots from the BMD
interface, or an external printer can be attached to print paper optical-scan ballots from
the BMD interface. When the external printer is used, that printer’s paper path is not
connected to the scanner+ballot-box paper path (a person must take the ballot from the
printer and deposit it into the scanner slot). Therefore this machine is as safe to use as
any PCOS with a separate external BMD.


Conclusion

Ballot-Marking Devices produce ballots that do not necessarily record the vote ex-
pressed by the voter when they enter their selections on the touchscreen: hacking,
bugs, and configuration errors can cause the BMDs to print votes that differ from what
the voter entered and verified electronically. Furthermore, in cases where the BMD-
marked paper ballot does not record the expressed vote, the election system overall is
not contestable or defensible, meaning that errors in elections conducted on compro-
mised BMDs cannot be reliably detected or corrected, and that election officials cannot
provide convincing evidence that correct reported outcomes of elections conducted us-
ing BMDs are indeed correct. Therefore BMDs should not be used by voters who can
use hand-marked paper ballots.

    All-in-one voting machines, that combine ballot-marking and ballot-box-deposit
into the same paper path, are even worse. They have all the disadvantages of BMDs
(they are neither contestable or defensible), and they can mark the ballot after the voter
has inspected it. Therefore they are not even software independent, and should not be
used by those voters who are capable of marking, handling, and visually inspecting a
paper ballot.

    When computers are used to record votes, the original transaction (the voter’s ex-
pression of the votes) is not documented in a verifiable way.33 When pen-and-paper is
used to record the vote, the original expression of the vote is documented in a verifiable
way (provided that secure chain of custody of paper ballots is maintained). Therefore,
audits of elections conducted with BMDs cannot ensure that reported outcomes are cor-
rect, while audits of elections conducted with hand-marked paper ballots, counted by
optical scanners, can.
  33
    It is conceivable that cryptographic protocols used in E2E-V systems could be used to create BMD-
based systems that are contestable and defensible, but no such system exists, nor, to our knowledge, has
such a design been worked out in principle.


                                                  20

              Electronic copy available at: https://ssrn.com/abstract=3375755
 Case1:17-cv-02989-AT
 Case 1:17-cv-02989-AT Document
                       Document619-10
                                885-3 Filed
                                      Filed09/09/20
                                            10/04/19 Page
                                                     Page42
                                                          22of
                                                            of56
                                                               24




References
 [1] A.W. Appel. Optical-scan voting extremely accurate in Minnesota. Freedom
     to Tinker, January 2009. https://freedom-to-tinker.com/2009/01/21/
     optical-scan-voting-extremely-accurate-minnesota/.

 [2] A.W. Appel.    End-to-end verifiable elections. Freedom to Tinker,
     November 2018.      https://freedom-to-tinker.com/2018/11/05/
     end-to-end-verifiable-elections/.

 [3] A.W. Appel. Florida is the Florida of ballot-design mistakes. Freedom to Tin-
     ker, November 2018. https://freedom-to-tinker.com/2018/11/14/
     florida-is-the-florida-of-ballot-design-mistakes/.

 [4] A.W. Appel.          Serious design flaw in ESS ExpressVote touch-
     screen:     “permission to cheat”.      Freedom to Tinker, Septem-
     ber     2018.          https://freedom-to-tinker.com/2018/09/14/
     serious-design-flaw-in-ess-expressvote-touchscreen-permission-to-cheat/.

 [5] J. Benaloh, M. Byrne, B. Eakin, P. Kortum, N. McBurnett, O. Pereira, P.B. Stark, ,
     and D.S. Wallach. Star-vote: A secure, transparent, auditable, and reliable voting
     system. JETS: USENIX Journal of Election Technology and Systems, 1:18–37,
     2013.

 [6] R. K. Bothwell, K.A. Deffenbacher, and J.C. Brigham. Correlation of eyewitness
     accuracy and confidence: Optimality hypothesis revisited. Journal of Applied
     Psychology, 72:691–695, 1987.

 [7] Election Assistance Commission.   Voluntary voting systems guidelines
     2.0, September 2017.       https://www.eac.gov/assets/1/6/TGDC_
     Recommended_VVSG2.0_P_Gs.pdf.

 [8] K. Deffenbacher. Eyewitness accuracy and confidence: Can we infer anything
     about their relation? Law and Human Behavior, 4:243–260, 1980.

 [9] R. DeMillo, R. Kadel, and M. Marks. What voters are asked to verify affects
     ballot verification: A quantitative analysis of voters’ memories of their ballots,
     November 2018. https://ssrn.com/abstract=3292208.

[10] S.L. Desmarais, T.L. Nicholls, J. D. Read, and J. Brink. Confidence and accuracy
     in assessments of short-term risks presented by forensic psychiatric patients. The
     Journal of Forensic Psychiatry & Psychology, 21(1):1–22, 2010.


                                          21

            Electronic copy available at: https://ssrn.com/abstract=3375755
 Case1:17-cv-02989-AT
 Case 1:17-cv-02989-AT Document
                       Document619-10
                                885-3 Filed
                                      Filed09/09/20
                                            10/04/19 Page
                                                     Page43
                                                          23of
                                                            of56
                                                               24




[11] D. Dunning, D.W. Griffin, J.D. Milojkovic, and L. Ross. The overconfidence
     effect in social prediction. Journal of Personality and Social Psychology, 58:568–
     581, 1990.

[12] S.P. Everett. The Usability of Electronic Voting Machines and How Votes Can Be
     Changed Without Detection. PhD thesis, Rice University, 2007.

[13] A.J. Feldman, J.A. Halderman, and E.W. Felten. Security analysis of the Diebold
     AccuVote-TS voting machine. In 2007 USENIX/ACCURATE Electronic Voting
     Technology Workshop (EVT 2007), August 2007.

[14] Verified Voting Foundation. The verifier – polling place equipment – november
     2018, November 2018. https://www.verifiedvoting.org/verifier/.

[15] D. Kahnemann. Thinking, fast and slow. Farrar, Straus and Giroux, 2011.

[16] S. J. Lewis, O. Pereira, and V. Teague.        Ceci n’est pas une preuve:
     The use of trapdoor commitments in Bayer-Groth proofs and the im-
     plications for the verifiabilty of the Scytl-SwissPost Internet voting sys-
     tem, 2019.          https://people.eng.unimelb.edu.au/vjteague/
     UniversalVerifiabilitySwissPost.pdf.

[17] M. Lindeman and P.B. Stark. A gentle introduction to risk-limiting audits. IEEE
     Security and Privacy, 10:42–49, 2012.

[18] National Academies of Sciences, Engineering, and Medicine. Securing the Vote:
     Protecting American Democracy. The National Academies Press, Washington,
     DC, September 2018.

[19] L. Norden, M. Chen, D. Kimball, and W. Quesenbery. Better Ballots, 2008. Bren-
     nan Center for Justice, http://www.brennancenter.org/publication/
     better-ballots.

[20] Office of the Minnesota Secretary of State. Minnesota’s historic 2008
     election,  2009.        https://www.sos.state.mn.us/media/3078/
     minnesotas-historic-2008-election.pdf.

[21] E. Perez. Georgia state election technology acquisition: A reality check.
     OSET Institute Briefing, March 2019.          https://trustthevote.
     org/wp-content/uploads/2019/03/06Mar19-OSETBriefing_
     GeorgiaSystemsCostAnalysis.pdf.




                                          22

            Electronic copy available at: https://ssrn.com/abstract=3375755
 Case1:17-cv-02989-AT
 Case 1:17-cv-02989-AT Document
                       Document619-10
                                885-3 Filed
                                      Filed09/09/20
                                            10/04/19 Page
                                                     Page44
                                                          24of
                                                            of56
                                                               24




[22] K. Rayner and M.S. Castelhano. Eye movements during reading, scene percep-
     tion, and visual search, 2009. Q J Experimental Psychology, 2009, August 62(8),
     1457-1506.

[23] R.L. Rivest and J.P. Wack. On the notion of software independence in voting
     systems, July 2006. http://vote.nist.gov/SI-in-voting.pdf.

[24] Election Systems and Software.   State of Georgia Electronic Request
     for Information New Voting System Event Number: 47800-SOS0000035,
     2018.    http://sos.ga.gov/admin/files/ESS%20RFI%20-%20Final%
     20-%20Redacted.pdf.

[25] P.B. Stark. Conservative statistical post-election audits. Annals of Applied Statis-
     tics, 2:550–581, 2008.

[26] P.B. Stark. Risk-limiting post-election audits: P -values from common probability
     inequalities. IEEE Transactions on Information Forensics and Security, 4:1005–
     1014, 2009.

[27] U. S. Election Assistance Commission. Effective designs for the administration
     of federal elections, June 2007. https://www.eac.gov/assets/1/1/EAC_
     Effective_Election_Design.pdf.

[28] J.T. Wixted and G.L. Wells. The relationship between eyewitness confidence and
     identification accuracy: A new synthesis. Psychological Science in the Public
     Interest, 2017.




                                           23

            Electronic copy available at: https://ssrn.com/abstract=3375755
Case 1:17-cv-02989-AT Document 885-3 Filed 09/09/20 Page 45 of 56




           EXHIBIT C
9/1/2020              Case 1:17-cv-02989-AT Document  885-3
                                                   Vita of AndrewFiled  09/09/20 Page 46 of 56
                                                                  W. Appel




  Andrew W. Appel, Curriculum Vitae
  Andrew W. Appel
  Eugene Higgins Professor of Computer Science
  Department of Computer Science, Princeton University
  35 Olden Street, Princeton NJ 08540

  appel@princeton.edu, +1-609-258-4627, fax: +1-609-258-2016
  https://www.cs.princeton.edu/~appel

  Research Interests
  Software verification, programming languages, computer security, compilers, semantics, software engineering,
  information technology policy, elections and voting technology.

  Education
  A.B. summa cum laude (physics) Princeton University, 1981
  Ph.D. (computer science) Carnegie-Mellon University, 1985

  Professional Appointments
  Princeton University, Princeton, NJ. Eugene Higgins Professor of Computer Science, since 2011; Department
  Chair, 2009-15; Professor of Computer Science, since 1995; Associate Chair, 1997-2007; Assoc. Prof., 1992-95;
  Asst. Prof. 1986-92.

  Massachusetts Institute of Technology. Visiting Professor, July-December 2013.

  INRIA (Institut National de Recherche en Informatique et en Automatique), Rocquencourt, France. Visiting
  Professor, academic year 2005-06 & summers 2004, 2007.

  Bell Laboratories, Murray Hill, NJ. Member of Technical Staff, Summer 1984. Consultant, 1983-2001.

  Carnegie-Mellon University, Pittsburgh, PA. Research and teaching assistant, 1982-85.

  College of Medicine, University of Illinois, Urbana, IL. Computer programmer, summers 1976-80.

  Awards and Honors
  Kusaka Memorial Prize in Physics, Princeton University, 1981.

  National Science Foundation Graduate Student Fellowship, 1981-1984.

  ACM Fellow (Association for Computing Machinery), 1998.

  The Other Prize, Programming Contest of the ACM International Conference on Functional Programming,
  1998.

  ACM SIGPLAN Distinguished Service Award, 2002.

https://www.cs.princeton.edu/~appel/vita.html                                                                    1/11
9/1/2020         Case 1:17-cv-02989-AT Document             885-3
                                                         Vita of AndrewFiled  09/09/20 Page 47 of 56
                                                                        W. Appel

  ACM SIGPLAN selected "Real-time Concurrent Collection on Stock Multiprocessors" (Appel, Ellis, Li 1988)
  as one of the 50 most influential papers in 20 years of the PLDI conference, 2002.

  Professional Activities
      1. Program Committee, ACM SIGPLAN '89 Conf. on Prog. Lang. Design and Implementation, 1989.
      2. Program Committee, Seventeenth ACM Symp. on Principles of Programming Languages, 1990.
      3. Associate Editor, ACM Transactions on Programming Languages and Systems, 1990-1992.
      4. Associate Editor, ACM Letters on Programming Languages and Systems, 1991-1992.
      5. Program Chair, Nineteenth ACM Symp. on Principles of Programming Languages, 1992.
      6. Co-editor, Journal of Functional Programming special issue on ML, 1992.
      7. Program Committee, Sixth ACM Conf. on Functional Prog. Lang. and Computer Architecture, 1993.
      8. Editor in Chief, ACM Transactions on Programming Languages and Systems, 1993-97.
      9. Program Committee, International Conference on Functional Programming, 1997.
     10. General Chair, POPL'99: 26th ACM Symp. on Principles of Programming Languages, 1999.
     11. Program Committee, IEEE Symposium on Security and Privacy, 2002.
     12. Program Committee, ACM SIGPLAN Workshop on Types in Language Design and Implementation, 2003.
     13. Program Committee, Nineteenth Annual IEEE Symposium on Logic in Computer Science, 2004.
     14. Program Committee, ACM SIGPLAN 2005 Conference on Programming Language Design and
         Implementation (PLDI), 2005.
     15. Program Committee, International Workshop on Logical Frameworks and Meta-Languages: Theory and
         Practice (LFMTP'06), 2006.
     16. Program Committee, EVT'07: 2007 Usenix/ACCURATE Electronic Voting Technology Workshop.
     17. Program Committee, POPL'09: 36th Annual ACM SIGPLAN-SIGACT Symposium on Principles of
         Programming Languages, 2009.
     18. Program Committee, PLDI 2011: 32nd ACM SIGPLAN conference on Programming Language Design
         and Implementation, 2011.
     19. General Co-Chair, ITP 2012: Interactive Theorem Proving, 2012.
     20. Program Committee, POPL 2014: 41st ACM SIGPLAN-SIGACT Symposium on Principles of
         Programming Languages, 2014.
     21. Award Committee, SIGPLAN Programming Languages Software Award, 2016.
     22. Board of Advisors, Verified Voting Foundation, since 2015.
     23. Program Committee, POPL 2020: 47th ACM SIGPLAN Symposium on Principles of Programming
         Languages, 2020.

  Research Grants
       1. Implementation of an efficient reducer for lambda expressions, National Science Foundation DCR-
          8603453, $115,799, 1986-88.
       2. Digital Equipment Corporation Faculty Incentive Grant, $180,000, 1986-89.
       3. Unifying compile-time and run-time evaluation, National Science Foundation CCR-8806121, $123,510,
          1988-90.
       4. Standard ML of New Jersey software capitalization, National Science Foundation CCR-8914570,
          $119,545, 1990-91.
       5. Using immutable types for debugging and parallelism, National Science Foundation CCR-9002786,
          $174,618, 1990-92.
       6. Optimization of space usage, National Science Foundation CCR-9200790, $348,119, 1992-96.
       7. Framework, Algorithms, and Applications for Cross-module Inlining, National Science Foundation CCR-
          9625413, $180,331, 1996-98.
       8. Development of a HIL/LIL Framework for a National Compiler Infrastructure, Defense Advanced
          Research Projects Agency and National Science Foundation (as subcontractor to Univ. of Virginia),
          $1,397,293, 1996-99.

https://www.cs.princeton.edu/~appel/vita.html                                                               2/11
9/1/2020          Case 1:17-cv-02989-AT Document            885-3
                                                         Vita of AndrewFiled  09/09/20 Page 48 of 56
                                                                        W. Appel

      9. Tools, Interfaces, and Access Control for Secure Programming, National Science Foundation CCR-
         9870316, $322,000, 1998-2001 (co-PI).
     10. Scaling Proof-Carrying Code to Production Compilers and Security Policies, Defense Advanced Research
         Projects Agency, $3,870,378, 1999-2004.
     11. Applying Compiler Techniques to Proof-Carrying Code, National Science Foundation CCR-9974553,
         $220,000, 1999-2002.
     12. IBM University Partnership Program, $40,000, 1999-2000.
     13. High-Assurance Common Language Runtime, National Science Foundation CCR-0208601, $400,000,
         2002-2005.
     14. Assurance-Carrying Components, Advanced Research and Development Agency contract
         NBCHC030106, $759,910, 2003-05.
     15. Sun Microsystems research grant, $20,000, 2004.
     16. End-to-end source-to-object verification of interface safety, National Science Foundation grant CCF-
         0540914, $325,000, 2006-09.
     17. MulVAL Technologies Plan, New Jersey Commission on Science and Technology, $60,000, 2006.
     18. Microsoft Corporation research grant, $25,000, 2006.
     19. Evidence-based Trust in Large-scale MLS Systems, Air Force Office of Scientific Research FA9550-09-1-
         0138 (as subcontractor to Kansas State University), $1,000,000, 2009-14.
     20. Combining Foundational and Lightweight Formal Methods to Build Certifiably Dependable Software,
         National Science Foundation grant CNS-0910448, $500,000, 2009-13.
     21. CARS: A Platform for Scaling Formal Verification to Component-Based Vehicular Software Stacks,
         Defense Advanced Research Projects Agency award FA8750-12-2-0293, $6,108,346, 2012-2017.
     22. Verified HMAC, Google Advanced Technology and Projects grant, $95,928, 2014.
     23. Principled Optimizing Compilation of Dependently Typed Languages, National Science Foundation grant
         CCF-1407794, $600,000, 2014-17.
     24. Concurrent separation logic for C, Intel Corporation research grant, $238,015, 2015-16.
     25. Collaborative Research: Expeditions in Computing: The Science of Deep Specification, National Science
         Foundation grant CCF-1521602, $3,453,419, 2015-20.

  Publications
           Books, chapters in books




https://www.cs.princeton.edu/~appel/vita.html                                                               3/11
9/1/2020           Case 1:17-cv-02989-AT Document           885-3
                                                         Vita of AndrewFiled  09/09/20 Page 49 of 56
                                                                        W. Appel

       1. ``Garbage Collection,'' in Topics in Advanced Language Implementation, Peter Lee, ed. MIT Press, 1991.
       2. Compiling with Continuations, Cambridge University Press, 1992.
       3. Modern Compiler Implementation in ML, Cambridge University Press, 1998.
       4. Modern Compiler Implementation in Java, Cambridge University Press, 1998.
       5. Modern Compiler Implementation in C, Cambridge University Press, 1998.
       6. Modern Compiler Implementation in Java, 2nd edition, with Jens Palsberg, Cambridge University Press,
          2002.
       7. Alan Turing's Systems of Logic: The Princeton Thesis, edited and introduced by Andrew W. Appel,
          Princeton University Press, 2012.
       8. Program Logics for Certified Compilers, by Andrew W. Appel with Robert Dockins, Aquinas Hobor,
          Lennart Beringer, Josiah Dodds, Gordon Stewart, Sandrine Blazy, and Xavier Leroy. Cambridge
          University Press, 2014.
       9. Verified Functional Algorithms, by Andrew W. Appel, 2017. Volume 3 of Software Foundations, edited by
          B. C. Pierce.

           Journal papers, refereed conference papers, and patents
     10. A Microprocessor-Based CAI System with Graphic Capabilities, by Frank J. Mabry, Allan H. Levy, and
         Andrew W. Appel, Proc. 1978 conference, Assoc. for Development of Computer-based Instruction
         Systems.
     11. Rogomatic: A Belligerent Expert System, by Michael L. Mauldin, Guy J. Jacobson, Andrew W. Appel,
         and Leonard G. C. Hamey. Proc. Fifth Nat. Conf. Canadian Soc. for Computational Studies of
         Intelligence, May 1984.
     12. An Efficient Program for Many-Body Simulations. SIAM Journal on Scientific and Statistical Computing
         6(1):85-103, 1985.
     13. Semantics-Directed Code Generation, by Andrew W. Appel, Proc. Twelfth ACM Symposium on Principles
         of Programming Languages, January 1985.
     14. Generalizations of the Sethi-Ullman algorithm for register allocation. Andrew W. Appel and Kenneth J.
         Supowit, Software \(em Practice and Experience 17(6):417-421, 1987.
     15. A Standard ML compiler, by Andrew W. Appel and David B. MacQueen, Proc. Third Int'l Conf. on
         Functional Programming & Computer Architecture (LNCS 274, Springer-Verlag), Portland, Oregon,
         September 1987.
     16. Garbage collection can be faster than stack allocation. Andrew W. Appel. Information Processing Letters
         25(4):275-279, 17 June 1987.
     17. Real-time concurrent collection on stock multiprocessors, by Andrew W. Appel, John Ellis, and Kai Li,
         Proc. ACM SIGPLAN '88 Conf. on Prog. Lang. Design & Implementation, pp. 11-20, June 1988.
     18. The World's Fastest Scrabble Program. Andrew W. Appel and Guy J. Jacobson, Comm. ACM 31(5):572-
         578,585, May 1988.
     19. Simulating digital circuits with one bit per wire. Andrew W. Appel, IEEE Trans. on Computer-Aided
         Design of Integrated Circuits and Systems 7(9):987-993, September 1988.
     20. Continuation-passing, closure-passing style, by Andrew W. Appel and Trevor Jim, Proc. Sixteenth ACM
         Symposium on Principles of Programming Languages, pp. 293-302, January 1989.
     21. Simple Generational Garbage Collection and Fast Allocation. Andrew W. Appel. Software--Practice and
         Experience 19(2):171-183, February 1989.
     22. Allocation without Locking. Andrew W. Appel. Software--Practice and Experience 19(7):703-705, July
         1989.
     23. Runtime Tags Aren't Necessary. Andrew W. Appel. Lisp and Symbolic Computation 2, 153-162 (1989).
     24. Vectorized Garbage Collection. Andrew W. Appel and Aage Bendiksen. The Journal of Supercomputing 3,
         151-160 (1989).
     25. A Runtime System. Lisp and Symbolic Computation 3, 343-380, 1990.
     26. An advisor for flexible working sets, by Rafael Alonso and Andrew W. Appel, 1990 ACM SIGMETRICS
         Conf. on Measurement and Modeling of Computer Systems, pp. 153-162, May 1990.
     27. Debugging Standard ML without reverse engineering, by Andrew P. Tolmach and Andrew W. Appel,
         Proc. 1990 ACM Conf. on Lisp and Functional Programming, pp. 1-12, June 1990.
https://www.cs.princeton.edu/~appel/vita.html                                                                 4/11
9/1/2020           Case 1:17-cv-02989-AT Document          885-3
                                                        Vita of AndrewFiled  09/09/20 Page 50 of 56
                                                                       W. Appel

     28. Real-time concurrent garbage collection system and method, by John R. Ellis, Kai Li, and Andrew W.
         Appel. U.S. Patent 5,088,036, 1992.
     29. Virtual memory primitives for user programs, by Andrew W. Appel and Kai Li, Proc. Fourth Int'l Conf.
         on Architectural Support for Prog. Languages and Operating Systems, (SIGPLAN Notices 26(4)) pp. 96-
         107, April 1991.
     30. Standard ML of New Jersey, by Andrew W. Appel and David B. MacQueen, Third Int'l Symp. on Prog.
         Lang. Implementation and Logic Programming, Springer-Verlag LNCS 528, pp. 1-13, August 1991.
     31. Callee-save registers in Continuation-Passing Style, by Andrew W. Appel and Zhong Shao. Lisp and
         Symbolic Computation 5, 189-219, 1992.
     32. Smartest Recompilation, by Zhong Shao and Andrew W. Appel, Proc. Twenthieth ACM Symp. on
         Principles of Programming Languages, January 1993.
     33. A Critique of Standard ML. Andrew W. Appel. Journal of Functional Programming 3 (4) 391-430, 1993.
     34. Unrolling Lists, by Zhong Shao, John H. Reppy, and Andrew W. Appel, Proc. 1994 ACM Conf. on Lisp
         and Functional Programming, pp. 185-195, June 1994.
     35. Space-Efficient Closure Representations, by Zhong Shao and Andrew W. Appel, Proc. 1994 ACM Conf.
         on Lisp and Functional Programming, pp. 150-161, June 1994.
     36. Separate Compilation for Standard ML, by Andrew W. Appel and David B. MacQueen, Proc. 1994 ACM
         Conf. on Programming Language Design and Implementation (SIGPLAN Notices v. 29 #6), pp. 13-23,
         June 1994.
     37. Axiomatic Bootstrapping: A guide for compiler hackers, Andrew W. Appel, ACM Transactions on
         Programming Languages and Systems, vol. 16, number 6, pp. 1699-1718, November 1994.
     38. Loop Headers in Lambda-calculus or CPS. Andrew W. Appel. Lisp and Symbolic Computation 7, 337-
         343, 1994.
     39. A Debugger for Standard ML. Andrew Tolmach and Andrew W. Appel. Journal of Functional
         Programming, vol. 5, number 2, pp. 155-200, April 1995.
     40. A Type-Based Compiler for Standard ML, by Zhong Shao and Andrew W. Appel, Proc. 1995 ACM Conf.
         on Programming Language Design and Implementation (SIGPLAN Notices v. 30 #6), pp. 116-129, June
         1995.
     41. Cache Performance of Fast-Allocating Programs, by Marcelo J. R. Goncalves and Andrew W. Appel,
         Proc. Seventh Int'l Conf. on Functional Programming and Computer Architecture, pp. 293-305, ACM
         Press, June 1995.
     42. Empirical and Analytic Study of Stack versus Heap Cost for Languages with Closures. Andrew W. Appel
         and Zhong Shao. Journal of Functional Programming 6 (1) 47-74, 1996.
     43. How to Edit a Journal by E-mail. Andrew W. Appel Journal of Scholarly Publishing 27 (2) 82-99, January
         1996.
     44. Iterated Register Coalescing, by Lal George and Andrew W. Appel, 23rd Annual ACM SIGPLAN-SIGACT
         Symposium on Principles of Programming Languages pp. 208-218, January 1996.
     45. Iterated Register Coalescing. Lal George and Andrew W. Appel. ACM Transactions on Programming
         Languages and Systems 18(3) 300-324, May 1996. Shorter version appeared in 23rd Annual ACM
         SIGPLAN-SIGACT Symposium on Principles of Programming Languages, January 1996.
     46. Security and document compatibility for electronic refereeing. Andrew W. Appel. CBE Views 20(1), 1997,
         published by the Council of Biology Editors.
     47. Lambda-Splitting: A Higher-Order Approach to Cross-Module Optimizations, by Matthias Blume and
         Andrew W. Appel, Proc. ACM SIGPLAN International Conference on Functional Programming (ICFP
         '97), pp. 112-124, June 1997.
     48. The Zephyr Abstract Syntax Description Language, by Daniel C. Wang, Andrew W. Appel, Jeff L. Korn,
         and Christopher S. Serra. Conference on Domain-Specific Languages, USENIX Association, October
         1997.
     49. Shrinking Lambda Expressions in Linear Time. Andrew W. Appel and Trevor Jim. Journal of Functional
         Programming v. 7 no. 5, pp. 515-540, 1997.
     50. Traversal-based Visualization of Data Structures, by Jeffrey L. Korn and Andrew W. Appel, IEEE
         Symposium on Information Visualization (InfoVis '98), pp. 11-18, October 1998.
     51. Hierarchical Modularity. Matthias Blume and Andrew W. Appel, ACM Transactions on Programming
         Languages and Systems, 21 (4) 812-846, July 1999.
https://www.cs.princeton.edu/~appel/vita.html                                                                5/11
9/1/2020          Case 1:17-cv-02989-AT Document              885-3
                                                           Vita of AndrewFiled  09/09/20 Page 51 of 56
                                                                          W. Appel

     52. Lightweight Lemmas in Lambda Prolog, by Andrew W. Appel and Amy Felty, 16th International
         Conference on Logic Programming, pp. 411-425, MIT Press, November 1999.
     53. Proof-Carrying Authentication, by Andrew W. Appel and Edward Felten, 6th ACM Conference on
         Computer and Communications Security, November 1999.
     54. Efficient and Safe-for-Space Closure Conversion, Zhong Shao and Andrew W. Appel, ACM Trans. on
         Prog. Lang. and Systems 22(1) 129-161, January 2000.
     55. A Semantic Model of Types and Machine Instructions for Proof-Carrying Code, by Andrew W. Appel and
         Amy P. Felty. 27th ACM SIGPLAN-SIGACT Symposium on Principles of Programming Languages
         (POPL '00), pp. 243-253, January 2000.
     56. Machine Instruction Syntax and Semantics in Higher Order Logic, by Neophytos G. Michael and Andrew
         W. Appel, 17th International Conference on Automated Deduction (CADE-17), Springer-Verlag (Lecture
         Notes in Artificial Intelligence), pp. 7-24, June 2000.
     57. Technological Access Control Interferes with Noninfringing Scholarship. Andrew W. Appel and Edward
         W. Felten. Communications of the ACM 43 (9) 21-23, September 2000.
     58. An Indexed Model of Recursive Types for Foundational Proof-Carrying Code. Andrew W. Appel and
         David McAllester. ACM Transactions on Programming Languages and Systems 23 (5) 657-683,
         September 2001.
     59. Type-Preserving Garbage Collectors, Daniel C. Wang and Andrew W. Appel, POPL 2001: The 28th
         Annual ACM SIGPLAN-SIGACT Symposium on Principles of Programming Languages, pp. 166-178,
         January 2001.
     60. SAFKASI: A Security Mechanism for Language-Based Systems, Dan S. Wallach, Andrew W. Appel, and
         Edward W. Felten. ACM Transactions on Software Engineering and Methodology, 9 (4) 341-378, October
         2000.
     61. Optimal Spilling for CISC Machines with Few Registers, by Andrew W. Appel and Lal George. ACM
         SIGPLAN 2001 Conference on Programming Language Design and Implementation , pp. 243-253, June
         2001.
     62. Foundational Proof-Carrying Code, by Andrew W. Appel, 16th Annual IEEE Symposium on Logic in
         Computer Science (LICS '01), pp. 247-258, June 2001.
     63. A Stratified Semantics of General References Embeddable in Higher-Order Logic, by Amal Ahmed,
         Andrew W. Appel, and Roberto Virga. 17th Annual IEEE Symposium on Logic in Computer Science
         (LICS 2002), pp. 75-86, June 2002.
     64. Creating and Preserving Locality of Java Applications at Allocation and Garbage Collection Times, by
         Yefim Shuf, Manish Gupta, Hubertus Franke, Andrew W. Appel, and Jaswinder Pal Singh. 17th Annual
         ACM Conference on Object-Oriented Programming, Systems, Languages, and Applications (OOPSLA
         2002), SIGPLAN Notices 37(11) pp. 13-25, November 2002.
     65. Mechanisms for secure modular programming in Java, by Lujo Bauer, Andrew W. Appel, and Edward W.
         Felten. Software--Practice and Experience 33:461-480, 2003.
     66. A Trustworthy Proof Checker, by Andrew W. Appel, Neophytos G. Michael, Aaron Stump, and Roberto
         Virga. Journal of Automated Reasoning 31:231-260, 2003.
     67. Using Memory Errors to Attack a Virtual Machine, by Sudhakar Govindavajhala and Andrew W. Appel,
         2003 IEEE Symposium on Security and Privacy, pp. 154-165, May 2003.
     68. A Provably Sound TAL for Back-end Optimization, by Juan Chen, Dinghao Wu, Andrew W. Appel, and
         Hai Fang. PLDI 2003: ACM SIGPLAN Conference on Programming Language Design and
         Implementation, pp. 208-219, June 2003.
     69. Foundational Proof Checkers with Small Witnesses, by Dinghao Wu, Andrew W. Appel, and Aaron
         Stump. 5th ACM-SIGPLAN International Conference on Principles and Practice of Declarative
         Programming, pp. 264-274, August 2003.
     70. Policy-Enforced Linking of Untrusted Components (Extended Abstract), by Eunyoung Lee and Andrew
         W. Appel, European Software Engineering Conference and ACM SIGSOFT Symposium on the
         Foundations of Software Engineering, pp. 371-374, September 2003.
     71. Polymorphic Lemmas and Definitions in Lambda Prolog and Twelf, by Andrew W. Appel and Amy P.
         Felty. Theory and Practice of Logic Programming 4 (1) 1-39, January 2004.
     72. Dependent Types Ensure Partial Correctness of Theorem Provers, by Andrew W. Appel and Amy P. Felty.
         Journal of Functional Programming 14(1):3-19, January 2004.
https://www.cs.princeton.edu/~appel/vita.html                                                              6/11
9/1/2020          Case 1:17-cv-02989-AT Document          885-3
                                                       Vita of AndrewFiled  09/09/20 Page 52 of 56
                                                                      W. Appel

     73. Construction of a Semantic Model for a Typed Assembly Language, by Gang Tan, Andrew W. Appel,
         Kedar N. Swadi, and Dinghao Wu. In 5th International Conference on Verification, Model Checking, and
         Abstract Interpretation (VMCAI '04), January 2004.
     74. MulVAL: A Logic-based Network Security Analyzer by Xinming Ou, Sudhakar Govindavajhala, and
         Andrew W. Appel, In 14th Usenix Security Symposium, August 2005.
     75. A Compositional Logic for Control Flow by Gang Tan and Andrew W. Appel, in 7th International
         Conference on Verification, Model Checking, and Abstract Interpretation (VMCAI), January 2006.
     76. Safe Java Native Interface, by Gang Tan, Andrew W. Appel, Srimat Chakradhar, Anand Raghunathan,
         Srivaths Ravi, and Daniel Wang. International Symposium on Secure Software Engineering, March 2006.
     77. A Very Modal Model of a Modern, Major, General Type System, by Andrew W. Appel, Paul-Andre
         Mellies, Christopher D. Richards, and Jerome Vouillon. POPL 2007: The 34th Annual ACM SIGPLAN-
         SIGACT Symposium on Principles of Programming Languages, January 2007.
     78. Separation Logic for Small-step C minor, by Andrew W. Appel and Sandrine Blazy, in TPHOLs 2007:
         20th International Conference on Theorem Proving in Higher-Order Logics, pp. 5-21, September 2007.
     79. Oracle Semantics for Concurrent Separation Logic, by Aquinas Hobor, Andrew W. Appel, and Francesco
         Zappa Nardelli, in ESOP'08: European Symposium on Programming, April 2008.
     80. Multimodal Separation Logic for Reasoning About Operational Semantics, by Robert Dockins, Andrew
         W. Appel, and Aquinas Hobor, in Twenty-fourth Conference on the Mathematical Foundations of
         Programming Semantics, May 2008.
     81. The New Jersey Voting-machine Lawsuit and the AVC Advantage DRE Voting Machine, by Andrew W.
         Appel, Maia Ginsburg, Harri Hursti, Brian W. Kernighan, Christopher D. Richards, Gang Tan, and Penny
         Venetis. In EVT/WOTE'09, 2009 Electronic Voting Technology Workshop / Workshop on Trustworthy
         Elections, August 2009.
     82. A Fresh Look at Separation Algebras and Share Accounting by Robert Dockins, Aquinas Hobor, and
         Andrew W. Appel. Seventh Asian Symposium on Programming Languages and Systems (APLAS 2009),
         December 2009.
     83. A Theory of Indirection via Approximation, by Aquinas Hobor, Robert Dockins, and Andrew W. Appel.
         POPL 2010: The 37th Annual ACM SIGPLAN-SIGACT Symposium on Principles of Programming
         Languages, pp. 171-184, January 2010.
     84. Formal Verification of Coalescing Graph-Coloring Register Allocation, by Sandrine Blazy, Benoit
         Robillard and Andrew W. Appel. ESOP 2010: 19th European Symposium on Programming, pp. 145-164,
         March 2010.
     85. Concurrent Separation Logic for Pipelined Parallelization, by Christian J. Bell, Andrew W. Appel, and
         David Walker. In SAS 2010: 17th Annual Static Analysis Symposium, September 2010.
     86. Semantic Foundations for Typed Assembly Languages, by A. Ahmed, A. W. Appel, C. D. Richards, K.
         Swadi, G. Tan, and D. C. Wang. ACM Transactions on Programming Languages and Systems, 32(3):7.1-
         7.67, March 2010.
     87. A Logical Mix of Approximation and Separation by Aquinas Hobor, Robert Dockins, and Andrew W.
         Appel. In APLAS 2010: 8th ASIAN Symposium on Programming Languages and Systems, November
         2010.
     88. Local Actions for a Curry-style Operational Semantics by Gordon Stewart and Andrew W. Appel. In
         PLPV'11: 5th ACM SIGPLAN Workshop on Programming Languages meets Program Verification,
         January 29, 2011.
     89. Verified Software Toolchain, by Andrew W. Appel. In ESOP 2011: 20th European Symposium on
         Programming, LNCS 6602, pp. 1-17, March 2011.
     90. VeriSmall: Verified Smallfoot Shape Analysis, by Andrew W. Appel. In CPP 2011: First International
         Conference on Certified Programs and Proofs, Springer LNCS 7086, pp. 231-246, December 2011.
     91. A Certificate Infrastructure for Machine-Checked Proofs of Conditional Information Flow, by Torben
         Amtoft, Josiah Dodds, Zhi Zhang, Andrew Appel, Lennart Beringer, John Hatcliff, Xinming Ou and
         Andrew Cousino. First Conference on Principles of Security and Trust (POST 2012), LNCS 7215, pp.
         369-389, March 2012.
     92. A list-machine benchmark for mechanized metatheory by Andrew W. Appel, Robert Dockins, and Xavier
         Leroy. Journal of Automated Reasoning 49(3):453-491, 2012. DOI 10.1007/s10817-011-9226-1

https://www.cs.princeton.edu/~appel/vita.html                                                                7/11
9/1/2020          Case 1:17-cv-02989-AT Document             885-3
                                                          Vita of AndrewFiled  09/09/20 Page 53 of 56
                                                                         W. Appel

     93. Security Seals On Voting Machines: A Case Study, by Andrew W. Appel. ACM Transactions on
         Information and System Security (TISSEC) 14 (2) pages 18:1--18:29, September 2011.
     94. Verified Heap Theorem Prover by Paramodulation, by Gordon Stewart, Lennart Beringer, and Andrew W.
         Appel. In ICFP 2012: The 17th ACM SIGPLAN International Conference on Functional Programming,
         pp. 3-14, September 2012.
     95. Mostly Sound Type System Improves a Foundational Program Verifier, by Josiah Dodds and Andrew W.
         Appel. 3rd International Conference on Certified Programs and Proofs (CPP 2013), December 2013.
     96. Verified Compilation for Shared-memory C, by Lennart Beringer, Gordon Stewart, Robert Dockins, and
         Andrew W. Appel. ESOP'14: 23rd European Symposium on Programming, April 2014.
     97. Portable Software Fault Isolation, by Joshua A. Kroll, Gordon Stewart, and Andrew W. Appel. CSF'14:
         Computer Security Foundations Symposium, IEEE Press, July 2014.
     98. Compositional CompCert, by Gordon Stewart, Lennart Beringer, Santiago Cuellar, and Andrew W. Appel.
         POPL 2015: The 42nd Annual ACM SIGPLAN-SIGACT Symposium on Principles of Programming
         Languages, pages 275-287, January 2015.
     99. Verified Correctness and Security of OpenSSL HMAC, by Lennart Beringer, Adam Petcher, Katherine Q.
         Ye, and Andrew W. Appel. In 24th USENIX Security Symposium, pages 207-221, August 2015.
    100. Verification of a Cryptographic Primitive: SHA-256, by Andrew W. Appel. ACM Transactions on
         Programming Languages and Systems, 37(2) 7:1-7:31, April 2015.
    101. Modular Verification for Computer Security, by Andrew W. Appel, in 29th IEEE Computer Security
         Foundations Symposium (CSF'16), June 2016.
    102. Shrink Fast Correctly! by Olivier Savary Belanger and Andrew W. Appel. Proceedings of International
         Symposium on Principles and Practice of Declarative Programming (PPDP'17), 12 pages, October 2017
         (PPDP’17).
    103. Verified Correctness and Security of mbedTLS HMAC-DRBG by Katherine Q. Ye, Matthew Green,
         Naphat Sanguansin, Lennart Beringer, Adam Petcher, and Andrew W. Appel. CCS'17: ACM Conference
         on Computer and Communications Security, October 2017.
    104. Bringing order to the separation logic jungle, by Qinxiang Cao, Santiago Cuellar, and Andrew W. Appel.
         APLAS'17: 15th Asian Symposium on Programming Languages and Systems, November 2017.
    105. A verified messaging system, by William Mansky, Andrew W. Appel, and Aleksey Nogin. OOPSLA'17:
         ACM Conference on Object-Oriented Programming Systems, Languages, and Applications, October 2017.
         Proceedings of the ACM on Programming Languages (PACM/PL) volume 1, issue OOPSLA, paper 87,
         2017.
    106. Position paper: the science of deep specification, by Andrew W. Appel, Lennart Beringer, Adam Chlipala,
         Benjamin C. Pierce, Zhong Shao, Stephanie Weirich and Steve Zdancewic, Philosophical Transactions of
         the Royal Society A 375:21060331 (24 pages), 2017.
    107. VST-Floyd: A separation logic tool to verify correctness of C programs, by Qinxiang Cao, Lennart
         Beringer, Samuel Gruetter, Josiah Dodds, and Andrew W. Appel. Journal of Automated Reasoning 61(1),
         pp. 367-422, 2018. (Local copy)
    108. Closure Conversion is Safe for Space, by Zoe Paraskevopoulou and Andrew W. Appel. Proceedings of the
         ACM on Programming Languages, vol. 3, no. ICFP, article 83, 29 pages, doi 10.1145/3341687, August
         2019.
    109. Abstraction and Subsumption in Modular Verification of C Programs, by Lennart Beringer and Andrew
         W. Appel. FM2019: 23rd International Symposium on Formal Methods, October 2019.
    110. Connecting Higher-Order Separation Logic to a First-Order Outside World, by William Mansky, Wolf
         Honoré, and Andrew W. Appel, ESOP 2020: European Symposium on Programming, April 2020.
    111. Ballot-Marking Devices (BMDs) Cannot Assure the Will of the Voters, by Andrew W. Appel, Richard A.
         DeMillo, and Philip B. Stark. To appear in Election Law Journal, 2020. (Earlier versions appeared on SSRN.)
    112. Verified sequential malloc/free, by Andrew W. Appel and David A. Naumann, in 2020 ACM SIGPLAN
         International Symposium on Memory Management, June 2020.

           Workshop and unrefereed conference papers
    113. Debuggable concurrency extensions for Standard ML, by Andrew P. Tolmach and Andrew W. Appel,
         Proc. ACM/ONR Workshop on Parallel and Distributed Debugging, May 1991 (SIGPLAN Notices, Dec.
https://www.cs.princeton.edu/~appel/vita.html                                                                     8/11
9/1/2020          Case 1:17-cv-02989-AT Document              885-3
                                                           Vita of AndrewFiled  09/09/20 Page 54 of 56
                                                                          W. Appel

         1991), pp. 115-127.
    114. Efficient Substitution in Hoare Logic Expressions, by Andrew W. Appel, Kedar Swadi, and Roberto
         Virga. 4th International Workshop on Higher-Order Operational Techniques in Semantics (HOOTS 2000),
         pp. 35-50, September 2000.
    115. Fair use, public domain, or piracy ... should the digital exchange of copyrighted works be permitted or
         prevented? (Rountable Panel II: Digital Video), by Andrew W. Appel, Jeffrey Cunard, Martin Garbus, and
         Edward Hernstadt, Fordham Intellectual Property, Media & Entertainment Law Journal, volume 11,
         number 2, page 317, 2001.
    116. A Trustworthy Proof Checker, by Andrew W. Appel, Neophytos G. Michael, Aaron Stump, and Roberto
         Virga. In Verification Workshop - VERIFY 2002 and (jointly) in Foundations of Computer Security - FCS
         2002 Copenhagen, Denmark, July 25-26, 2002.
    117. A list-machine benchmark for mechanized metatheory (extended abstract) by Andrew W. Appel and
         Xavier Leroy. LFMTP'06: International Workshop on Logical Frameworks and Meta-Languages: Theory
         and Practice, August 2006.
    118. Effective Audit Policy for Voter-Verified Paper Ballots, presented at 2007 Annual Meeting of the
         American Political Science Association, Chicago, September 1, 2007.

           Review Articles, Tutorials, Position Papers
    119. Book Review of Garbage Collection: Algorithms for Automatic Dynamic Memory Management by
         Richard Jones and Rafael Lins. Journal of Functional Programming 7(2), pp. 227-229, March 1997.
    120. SSA is Functional Programming. ACM SIGPLAN Notices v. 33, no. 4, pp. 17-20, April 1998.
    121. Protection against untrusted code. IBM Developer Works, September 1999.
    122. Retrospective: Real-time Concurrent Collection on Stock Multiprocessors. 20 Years of the ACM/SIGPLAN
         Conference on Programming Language Design and Implementation (1979-1999): A Selection, ACM
         Press, 2004.
    123. Foundational High-level Static Analysis. In CAV 2008 Workshop on Exploiting Concurrency Efficiently
         and Correctly, July 2008.
    124. Technical Perspective: The Scalability of CertiKOS, by Andrew W. Appel, Communications of the ACM,
         vol. 62 no.10, page 88. DOI 10.1145/335690610.1145/3356906.
    125. Freedom-to-Tinker: 16 articles on the freedom-to-tinker.com blog between 2007 and 2009; 6 articles in
         2010; 15 articles in 2011.
    126. The Birth of Computer Science at Princeton in the 1930s, in A. W. Appel, ed., Alan Turing's Systems of
         Logic: The Princeton Thesis, Princeton University Press, 2012.
    127. Research Needs for Secure, Trustworthy, and Reliable Semiconductors, by Andrew Appel, Chris Daverse,
         Kenneth Hines, Rafic Makki, Keith Marzullo, Celia Merzbacher, Ron Perez, Fred Schneider, Mani Soma,
         and Yervant Zorian. Final workshop report of the NSF/CCC/SRC workshop on Convergence of Software
         Assurance Methodologies and Trustworthy Semiconductor Design and Manufacture, 2013.
    128. CertiCoq: A verified compiler for Coq, by Abhishek Anand, Andrew Appel, Greg Morrisett, Zoe
         Paraskevopoulou, Randy Pollack, Olivier Savary Belanger, Matthieu Sozeau, and Matthew Weaver. In
         CoqPL'17: The Third International Workshop on Coq for Programming Languages, January 2017.
    129. Position paper: the science of deep specification, by Andrew W. Appel, Lennart Beringer, Adam Chlipala,
         Benjamin C. Pierce, Zhong Shao, Stephanie Weirich, Steve Zdancewic. Philosophical Transactions of the
         Royal Society A vol. 375, no. 2104, September 2017.
    130. Securing the Vote: Protecting American Democracy, by National Academies of Science, Engineering, and
         Medicine: Lee C. Bollinger, Michael A. McRobbie, Andrew W. Appel, Josh Benaloh, Karen Cook, Dana
         DeBeauvoir, Moon Duchin, Juan E. Gilbert, Susan L. Graham, Neal Kelley, Kevin J. Kennedy, Nathaniel
         Persily, Ronald L. Rivest, Charles Stewart III. September 2018.
    131. Evidence-Based Elections: Create a Meaningful Paper Trail, then Audit, by Andrew W. Appel and Philip
         B. Stark, Georgetown Law Technology Review, volume 4, pages 523-541, 2020.

           Unrefereed papers

https://www.cs.princeton.edu/~appel/vita.html                                                                 9/11
9/1/2020          Case 1:17-cv-02989-AT Document             885-3
                                                          Vita of AndrewFiled  09/09/20 Page 55 of 56
                                                                         W. Appel

    132. An Investigation of Galaxy Clustering Using an Asymptotically Fast N-Body Algorithm. Senior Thesis,
         Princeton University, 1981.
    133. Compile-time Evaluation and Code Generation in Semantics-Directed Compilers. Ph.D. Thesis, Carnegie-
         Mellon University, July 1985.
    134. Concise specifications of locally optimal code generators, Princeton Univ. Dept. of Computer Science CS-
         TR-080-87, 1987.
    135. Re-opening closures, Princeton Univ. Dept. of Computer Science CS-TR-079-87, February 1987.
    136. Optimizing closure environment representations, by Andrew W. Appel and Trevor Jim. Princeton Univ.
         Dept. of Computer Science CS-TR-168-88, July 1988.
    137. Unifying Exceptions with Constructors in Standard ML, with David MacQueen, Robin Milner, and Mads
         Tofte. Univ. of Edinburgh Dept. of Comp. Sci. CSR-266-88, May 1988.
    138. Profiling in the presence of optimization and garbage collection, by Andrew W. Appel, Bruce Duba, and
         David MacQueen. CS-TR-197-88, November 1988.
    139. Hash-Consing Garbage Collection, by Andrew W. Appel and Marcelo J.R. Goncalves, Technical report
         TR-412-93, Department of Computer Science, Princeton University, January 1993.
    140. Emulating Write-Allocate on a No-Write-Allocate Cache, by Andrew W. Appel, CS-TR-459-94, Princeton
         University, June 20, 1994.
    141. Is POPL Mathematics or Science?, by Andrew W. Appel, ACM SIGPLAN Notices 27 (4), pp. 87-89, April
         1992.
    142. Intensional Equality ;=) for Continuations, by Andrew W. Appel, ACM SIGPLAN Notices 31 (2), pp. 55-
         57, February 1996.
    143. Ceci n'est pas une urne: On the Internet vote for the Assemblée des Français de l'Etranger, by Andrew W.
         Appel, June 2006.
    144. Insecurities and Inaccuracies of the Sequoia AVC Advantage 9.00H DRE Voting Machine, by Andrew W.
         Appel, Maia Ginsburg, Harri Hursti, Brian W. Kernighan, Christopher D. Richards, and Gang Tan.
         October 2008.
    145. The CompCert Memory Model, Version 2, by Xavier Leroy, Andrew W. Appel, Sandrine Blazy, and
         Gordon Stewart. INRIA Research Report RR-7987, June 2012.
    146. Compiler Correctness for Concurrency: from concurrent separation logic to shared-memory assembly
         language, by Santiago Cuellar, Nick Giannarakis, Jean-Marie Madiot, William Mansky, Lennart Beringer,
         and Andrew W. Appel, Technical report TR-014-19, Department of Computer Science, Princeton
         University, March 2020.
    147. Fair Elections During a Crisis: Urgent Recommendations in Law, Media, Politics, and Tech to Advance
         the Legitimacy of, and the Public Confidence in, the November 2020 U.S. Elections.,by the Ad Hoc
         Committee for 2020 Election Fairness and Legitimacy (Appel, Azari, Cain, et al.), edited by Richard L.
         Hasen, UCI Law School, April 2020.

  PhD Students
       1. Andrew P. Tolmach, Ph.D. (1992) Debugging Standard ML. Professor, Portland State University.
       2. Zhong Shao, Ph.D. (1994) Compiling Standard ML for Efficient Execution on Modern Machines.
          Professor, Yale University.
       3. Marcelo J. R. Goncalves, Ph.D. (1995) Cache Performance of Programs with Intensive Heap Allocation
          and Generational Garbage Collection.
       4. Matthias Blume, Ph.D. (1997) Hierarchical Modularity and Intermodule Optimization. Computer
          Scientist, Google, Inc.
       5. Richard (Drew) Dean, Ph.D. (1999) Formal Aspects of Mobile Code Security. Senior Computer Scientist,
          SRI International.
       6. Jeffrey L. Korn, Ph.D. (1999) Abstraction and Visualization in Graphical Debuggers. Software Engineer,
          Google, Inc.
       7. Daniel C. Wang, Ph.D. (2002) Managing Memory with Types. Computer Scientist, Amazon.com.
       8. Kedar N. Swadi, Ph.D. (2003) Typed Machine Language. CTO, AlgoAnalytics, Pune, India.


https://www.cs.princeton.edu/~appel/vita.html                                                                 10/11
9/1/2020          Case 1:17-cv-02989-AT Document           885-3
                                                        Vita of AndrewFiled  09/09/20 Page 56 of 56
                                                                       W. Appel

      9. Lujo Bauer, Ph.D. (2003) Access Control for the Web via Proof-Carrying Authorization. Associate
         Professor, Carnegie Mellon University.
     10. Eunyoung Lee, Ph.D. (2003) Secure Linking: A Logical Framework for Policy-Enforced Component
         Composition. Associate Professor, Dongduk Women's University, Seoul, Korea.
     11. Juan Chen, Ph.D. (2004) A Low-Level Typed Assembly Language with a Machine-checkable Soundness
         Proof. Computer Scientist, Google, Inc.
     12. Amal J. Ahmed, Ph.D. (2004) Semantics of Types for Mutable State. Associate Professor, Northeastern
         University.
     13. Gang Tan, Ph.D. (2005) A Compositional Logic for Control Flow and its Application to Foundational
         Proof-Carrying Code. Professor, Pennsylvania State University.
     14. Dinghao Wu, Ph.D. (2005) Interfacing Compilers, Proof Checkers, and Proofs for Foundational Proof-
         Carrying Code. Associate Professor, Pennsylvania State University.
     15. Xinming Ou, Ph.D. (2005) A Logic Programming Approach to Network Security Analysis. Professor,
         University of South Florida.
     16. Sudhakar Govindavajhala, Ph.D. (2006) A Formal Approach to Practical Network Security Management.
         Computer and network security consultant.
     17. Aquinas Hobor, Ph.D. (2008) Oracle Semantics. Assistant Professor, National University of Singapore
         and Yale/NUS college.
     18. Christopher D. Richards, Ph.D. (2010) The Approximation Modality in Models of Higher-Order Types.
         Computer Scientist, Google, Inc.
     19. Robert Dockins, Ph.D. (2012) Operational Refinement for Compiler Correctness. Researcher, Galois.com.
     20. James Gordon Stewart, Ph.D. (2015) Verified Separate Compilation for C. Assistant Professor, Ohio
         University.
     21. Josiah Dodds, Ph.D. (2015) Computation Improves Interactive Symbolic Execution. Researcher,
         Galois.com.
     22. Qinxiang Cao, Ph.D. (2018) Separation-Logic-based Program Verification in Coq. Assistant Professor,
         Shanghai Jiao Tong University.
     23. Olivier Savary Bélanger, Ph.D. (2019) Verified Extraction for Coq. Researcher, Galois.com.
     24. Santiago Cuellar, PhD (2020) Concurrent Permission Machine for modular proofs of optimizing compilers
         with shared memory concurrency. Researcher, Galois.com.

           The documents linked from this page are included to ensure timely dissemination of scholarly and technical work on a non-commercial basis. Copyright and all
           rights therein are maintained by the authors or by other copyright holders, notwithstanding that they have offered their works here electronically. It is understood
           that all persons copying this information will adhere to the terms and constraints invoked by each author's copyright. These works may not be reposted without
           the explicit permission of the copyright holder.




https://www.cs.princeton.edu/~appel/vita.html                                                                                                                                     11/11
